Exhibit 10.1.s



CREDIT AGREEMENT

Dated as of December 15, 2004

among

GREAT PLAINS ENERGY INCORPORATED,

CERTAIN LENDERS,

BANK OF AMERICA, N.A.,

as Syndication Agent,

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




BANC OF AMERICA SECURITIES LLC

and

J.P. MORGAN SECURITIES, INC.

Joint Lead Arrangers and Joint Book Runners

 

TABLE OF CONTENTS

ARTICLE I

 

     DEFINITIONS

 

1

1.1

 

Definitions

 

1

1.2

 

Accounting Principles

 

12

1.3

 

Letter of Credit Amounts

 

13

ARTICLE II

 

     THE CREDITS

 

13

2.1

 

Commitment

 

13

2.2

 

Required Payments; Termination

 

13

2.3

 

Ratable Loans

 

13

2.4

 

Types of Advances; Minimum Amount

 

13

2.5

 

Facility Fee; Utilization Fee

 

14

2.6

 

Changes in Aggregate Commitment

 

14

2.7

 

Optional Prepayments

 

14

2.8

 

Method of Selecting Types and Interest Periods for New Advances

 

15

2.9

 

Conversion and Continuation of Outstanding Advances

 

15

2.10

 

Changes in Interest Rate, etc.

 

16

2.11

 

Rates Applicable After Default

 

16

2.12

 

Method of Payment

 

16

2.13

 

Noteless Agreement; Evidence of Indebtedness

 

17

2.14

 

Telephonic Notices

 

17

2.15

 

Interest Payment Dates; Interest and Fee Basis

 

18

2.16

 

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

 

18

2.17

 

Lending Installations

 

18

2.18

 

Non-Receipt of Funds by the Administrative Agent

 

18

2.19

 

Letters of Credit

 

19

ARTICLE III

 

     YIELD PROTECTION; TAXES

 

23

3.1

 

Yield Protection

 

23

3.2

 

Changes in Capital Adequacy Regulations

 

24

3.3

 

Availability of Types of Advances

 

24

3.4

 

Funding Indemnification

 

24

3.5

 

Taxes

 

25

3.6

 

Lender Statements; Survival of Indemnity

 

26

ARTICLE IV

 

     CONDITIONS PRECEDENT

 

27

4.1

 

Initial Credit Extension

 

27

4.2

 

Each Credit Extension

 

28

ARTICLE V

 

     REPRESENTATIONS AND WARRANTIES

 

29

5.1

 

Existence and Standing

 

29

5.2

 

Authorization and Validity

 

29

5.3

 

No Conflict; Government Consent

 

29

5.4

 

Financial Statements

 

30

5.5

 

Material Adverse Change

 

30

5.6

 

Taxes

 

30

5.7

 

Litigation; etc.

 

30

5.8

 

ERISA

 

30

5.9

 

Accuracy of Information

 

30

5.10

 

Regulation U

 

31

5.11

 

Material Agreements

 

31

5.12

 

Compliance With Laws

 

31

5.13

 

Ownership of Properties

 

31

5.14

 

Plan Assets; Prohibited Transactions

 

31

5.15

 

Environmental Matters

 

31

5.16

 

Investment Company Act

 

31

5.17

 

Public Utility Holding Company Act

 

31

5.18

 

Pari Passu Indebtedness

 

32

5.19

 

Solvency

 

32

ARTICLE VI

 

     COVENANTS

 

32

6.1

 

Financial Reporting

 

32

6.2

 

Permits, Etc.

 

33

6.3

 

Use of Proceeds

 

33

6.4

 

Notice of Default

 

34

6.5

 

Conduct of Business

 

34

6.6

 

Taxes

 

34

6.7

 

Insurance

 

34

6.8

 

Compliance with Laws

 

34

6.9

 

Maintenance of Properties; Books of Record

 

34

6.10

 

Inspection

 

35

6.11

 

Consolidations, Mergers and Sale of Assets

 

35

6.12

 

Liens

 

36

6.13

 

Affiliates

 

38

6.14

 

ERISA

 

38

6.15

 

Total Indebtedness to Total Capitalization

 

39

6.16

 

Restrictions on Subsidiary Dividends

 

39

ARTICLE VII

 

     DEFAULTS

 

39

ARTICLE VIII

 

     ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

41

8.1

 

Acceleration; Letter of Credit Account

 

41

8.2

 

Amendments

 

42

8.3

 

Preservation of Rights

 

43

ARTICLE IX

 

     GENERAL PROVISIONS

 

43

9.1

 

Survival of Representations

 

43

9.2

 

Governmental Regulation

 

43

9.3

 

Headings

 

43

9.4

 

Entire Agreement

 

43

9.5

 

Several Obligations; Benefits of this Agreement

 

43

9.6

 

Expenses; Indemnification

 

43

9.7

 

Numbers of Documents

 

44

9.8

 

Accounting

 

44

9.9

 

Severability of Provisions

 

44

9.10

 

Nonliability of Lenders

 

44

9.11

 

Limited Disclosure

 

45

9.12

 

USA PATRIOT ACT NOTIFICATION

 

45

9.13

 

Nonreliance

 

45

ARTICLE X

 

     THE ADMINISTRATIVE AGENT

 

46

10.1

 

Appointment; Nature of Relationship

 

46

10.2

 

Powers

 

46

10.3

 

General Immunity

 

46

10.4

 

No Responsibility for Loans, Recitals, etc.

 

46

10.5

 

Action on Instructions of Lenders

 

47

10.6

 

Employment of Agents and Counsel

 

47

10.7

 

Reliance on Documents; Counsel

 

47

10.8

 

Administrative Agent's Reimbursement and Indemnification

 

47

10.9

 

Notice of Default

 

48

10.10

 

Rights as a Lender

 

48

10.11

 

Lender Credit Decision

 

48

10.12

 

Successor Administrative Agent

 

49

10.13

 

Administrative Agent's and Arrangers' Fees

 

49

10.14

 

Delegation to Affiliates

 

49

ARTICLE XI

 

     SETOFF; RATABLE PAYMENTS

 

50

11.1

 

Setoff

 

50

11.2

 

Ratable Payments

 

50

ARTICLE XII

 

     BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

50

12.1

 

Successors and Assigns

 

50

12.2

 

Participations

 

51

 

 

12.2.1

Permitted Participants; Effect

 

51

 

 

12.2.2

Voting Rights

 

51

 

 

12.2.3

Benefit of Setoff

 

51

12.3

 

Assignments

 

51

 

 

12.3.1

Permitted Assignments

 

52

 

 

12.3.2

Effect of Assignment; Effective Date

 

52

 

 

12.3.3

Resignation as Issuer

 

52

12.4

 

Dissemination of Information

 

53

12.5

 

Tax Treatment

 

53

ARTICLE XIII

 

     NOTICES

 

53

13.1

 

Notices

 

53

13.2

 

Change of Address

 

53

ARTICLE XIV

 

     COUNTERPARTS

 

54

ARTICLE XV

 

     OTHER AGENTS

 

54

ARTICLE XVI

 

     CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

54

16.1

 

CHOICE OF LAW

 

54

16.2

 

CONSENT TO JURISDICTION

 

54

16.3

 

WAIVER OF JURY TRIAL

 

55

ARTICLE XVII

 

     TERMINATION OF EXISTING CREDIT FACILITIES

 

55

 

CREDIT AGREEMENT

       This Credit Agreement dated as of December 15, 2004 is among Great Plains
Energy Incorporated, a Missouri corporation, the Lenders, Bank of America, N.A.,
as Syndication Agent, The Bank of Tokyo-Mitsubishi, Ltd., Wachovia Bank,
National Association and BNP Paribas, as Co-Documentation Agents, and JPMorgan
Chase Bank, N.A., as Administrative Agent. The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

       1.1     Definitions. As used in this Agreement, the following terms have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of such terms):

       "Administrative Agent" means JPMorgan in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

       "Advance" means a borrowing hereunder (or conversion or continuation
thereof) consisting of the aggregate amount of the several Loans made on the
same Borrowing Date (or date of conversion or continuation) by the Lenders to
the Borrower of the same Type and, in the case of Eurodollar Advances, for the
same Interest Period.

       "Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. For
purposes of this definition, "control" (including, with correlative meanings,
the terms "controlled by" and "under common control with") shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities or by contract or otherwise.

       "Agents" means, collectively, the Administrative Agent and the
Syndication Agent, and "Agent" means either of them.

       "Aggregate Commitment" means the aggregate of the Commitments of all
Lenders, as changed from time to time pursuant to the terms hereof.

       "Aggregate Outstanding Credit Exposure" means, at any time, the aggregate
of the Outstanding Credit Exposure of all Lenders.

       "Agreement" means this credit agreement, as it may be amended or modified
and in effect from time to time.

       "Alternate Base Rate" means, for any day, a rate of interest per annum
equal to the higher of (i) the Prime Rate for such day and (ii) the sum of the
Federal Funds Effective Rate for such day plus 1/2% per annum.

       "Applicable Margin" means, with respect to Advances of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type as set forth in the Pricing Schedule.

       "Approved Fund" means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

       "Arrangers" means J.P. Morgan Securities, Inc. and Banc of America
Securities LLC, and "Arranger" means either of them.

       "Article" means an article of this Agreement unless another document is
specifically referenced.

       "Assignment Agreement" means an assignment agreement substantially in the
form of Exhibit C.

       "Attributable Indebtedness" means, on any date, (i) in respect of any
Capitalized Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (ii) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capitalized Lease.

       "Authorized Officer" means any of the President, any Vice President, the
chief financial officer or the Treasurer of the Borrower, in each case acting
singly.

       "Borrower" means Great Plains Energy Incorporated, a Missouri
corporation, and its permitted successors and assigns.

       "Borrowing Date" means a date on which an Advance is made hereunder.

       "Borrowing Notice" is defined in Section 2.8.

       "Business Day" means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities and on which dealings
in United States dollars are carried on in the London interbank market and
(ii) for all other purposes, a day (other than a Saturday or Sunday) on which
banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities.

       "Capitalized Lease" of a Person means any lease of Property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with GAAP.

       "Capitalized Lease Obligations" of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.

       "Change of Control" means an event or series of events by which:

(i)     any "person" or "group" (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of the Borrower or its Subsidiaries, or any Person acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 33 1/3% or more of the equity
interests of the Borrower; or

(ii)     during any period of 12 consecutive months (or such lesser period of
time as shall have elapsed since the formation of the Borrower), a majority of
the members of the board of directors or other equivalent governing body of the
Borrower ceases to be composed of individuals (x) who were members of that board
or equivalent governing body on the first day of such period, (y) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (z) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (x) and (y)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

       "Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

       "Commitment" means, for each Lender, the obligation of such Lender to
make Loans and to participate in Letters of Credit in an aggregate amount not
exceeding the amount set forth on Schedule I hereto or as set forth in any
Assignment Agreement relating to any assignment that has become effective
pursuant to Section 12.3.2, as such amount may be modified from time to time
pursuant to the terms hereof.

       "Consolidated Net Income" means, for any period, for the Borrower and its
Consolidated Subsidiaries, the net income of the Borrower and its Consolidated
Subsidiaries from continuing operations, excluding extraordinary items for that
period.

       "Consolidated Subsidiaries" means all Subsidiaries of the Borrower that
are (or should be) included when preparing the consolidated financial statements
of the Borrower.

       "Consolidated Tangible Net Worth" means, as of any date of determination,
for the Borrower and its Consolidated Subsidiaries, Shareholders' Equity of the
Borrower and its Consolidated Subsidiaries on that date minus the Intangible
Assets of the Borrower and its Consolidated Subsidiaries on that date.

       "Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss.

       "Controlled Group" means all members of a controlled group of
corporations or other business entities and all trades or businesses (whether or
not incorporated) under common control which, together with the Borrower or any
of its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

       "Conversion/Continuation Notice" is defined in Section 2.9.

       "Credit Extension" means the making of an Advance or the issuance of a
Letter of Credit.

       "Default" means an event described in Article VII.

       "Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

       "Equity-Linked Securities" means (i) all securities issued by the
Borrower or any Subsidiary that contain two distinct components: (a) medium-term
debt and (b) a forward contract for the issuance of common stock of the Borrower
or such Subsidiary prior to the maturity of, and in an amount not less than,
such debt, including the securities commonly referred to by the tradenames
"FELINE PRIDES", "PEPS", "HITS" and "DECS" and generally referred to as "equity
units"; provided that such securities shall not contain any provision permitting
them to be put to the Borrower or any Subsidiary prior to the settlement of the
related purchase contract and (ii) all other securities issued by the Borrower
or any Subsidiary that are similar to those described in clause (i).

       "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.

       "Eurodollar Advance" means an Advance which bears interest at the
applicable Eurodollar Rate.

       "Eurodollar Base Rate" means, with respect to a Eurodollar Advance for
the relevant Interest Period, the applicable British Bankers' Association
Interest Settlement Rate for deposits in U.S. dollars as reported by any
generally recognized financial information service as of 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period, and
having a maturity equal to such Interest Period; provided that if no such
British Bankers' Association Interest Settlement Rate is available to the
Administrative Agent, the applicable Eurodollar Base Rate for the relevant
Interest Period shall instead be the rate determined by the Administrative Agent
to be the rate at which JPMorgan or one of its Affiliate banks offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, in the approximate amount of JPMorgan's relevant
Eurodollar Loan and having a maturity equal to such Interest Period.

       "Eurodollar Loan" means a Loan which bears interest at the applicable
Eurodollar Rate.

       "Eurodollar Rate" means, with respect to a Eurodollar Advance or
Eurodollar Loan for the relevant Interest Period, the sum of (i) the quotient of
(a) the Eurodollar Base Rate applicable to such Interest Period, divided by
(b) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Interest Period, plus (ii) the Applicable Margin. The Eurodollar Rate shall
be rounded to the next higher multiple of 1/16 of 1% if the rate is not such a
multiple.

       "Excluded Taxes" means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent's or such
Lender's principal executive office or such Lender's applicable Lending
Installation is located.

       "Exhibit" refers to an exhibit to this Agreement, unless another document
is specifically referenced.

       "Existing Credit Facilities" means the 364-Day Credit Agreement and the
Three-Year Credit Agreement, each dated as of March 5, 2004 among the Borrower,
various financial institutions and JPMorgan (as successor to Bank One, NA), as
administrative agent.

       "Facility Fee Rate" means, at any time, the percentage rate per annum at
which facility fees are accruing at such time as set forth in the Pricing
Schedule.

       "Facility Termination Date" means December 15, 2009 or any earlier date
on which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.

       "Federal Funds Effective Rate" means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (New
York City time) on such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

       "Floating Rate" means, for any day, a rate per annum equal to the sum of
(i) the Alternate Base Rate for such day plus (ii) the Applicable Margin, in
each case changing when and as the Alternate Base Rate changes.

       "Floating Rate Advance" means an Advance which bears interest at the
Floating Rate.

       "Floating Rate Loan" means a Loan which bears interest at the Floating
Rate.

       "FRB" means the Board of Governors of the Federal Reserve System.

       "GAAP" means generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements of the
Financial Accounting Standards Board.

       "including" means "including without limiting the generality of the
following".

       "Indebtedness" means, as to any Person at a particular time, all of the
following, without duplication, to the extent recourse may be had to the assets
or properties of such Person in respect thereof: (i) all obligations of such
Person for borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (ii) any direct
or contingent obligations of such Person in the aggregate in excess of
$2,000,000 arising under letters of credit (including standby and commercial),
banker's acceptances, bank guaranties, surety bonds and similar instruments;
(iii) net obligations of such Person under Swap Contracts; (iv) all obligations
of such Person to pay the deferred purchase price of property or services
(except trade accounts payable arising, and accrued expenses incurred, in the
ordinary course of business), and indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; (v) Capitalized Lease Obligations and
Synthetic Lease Obligations of such Person; and (vi) all Contingent Obligations
of such Person in respect of any of the foregoing.

       For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is non-recourse to
such Person. It is understood and agreed that Indebtedness (including Contingent
Obligations) shall not include any obligations of the Borrower with respect to
(i) subordinated, deferrable interest debt securities, and any related
securities issued by a trust or other special purpose entity in connection
therewith, as long as the maturity date of such debt is subsequent to the
Facility Termination Date; provided that the amount of mandatory principal
amortization or defeasance of such debt prior to the Facility Termination Date
shall be included in this definition of Indebtedness; or (ii) Equity-Linked
Securities until the mandatory redemption date therefor, provided that the
principal amount of all outstanding Equity-Linked Securities in excess of 20% of
Total Capitalization shall constitute Indebtedness. The amount of any
Capitalized Lease Obligation or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

       "Interest Period" means, with respect to a Eurodollar Advance, a period
of one, two, three or six months commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one, two, three or six months
thereafter; provided that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day; provided that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.

       "Issuer" means each of JPMorgan, Bank of America, N.A. and any other
Lender approved by the Borrower and the Administrative Agent, in each case in
its capacity as an issuer of Letters of Credit hereunder.

       "Issuer Documents" means with respect to any Letter of Credit, the Letter
Credit Application and any other document, agreement and instrument entered into
by the applicable Issuer and the Borrower or in favor of the applicable Issuer
and relating to such Letter of Credit.

       "JPMorgan" means JPMorgan Chase Bank, N.A. in its individual capacity,
and its successors.

       "KCPL" means Kansas City Power & Light Company, a Missouri corporation.

       "LC Collateral Account" is defined in Section 2.19(k).

       "Lease Trust" means the special purpose entity that entered into a
synthetic lease arrangement with KCPL in 2001 to finance the purchase,
installation, assembly and construction of five combustion turbines and related
property and equipment.

       "Lenders" means the lending institutions listed on the signature pages of
this Agreement and their respective successors and assigns.

       "Lending Installation" means, with respect to a Lender or the
Administrative Agent, the office, branch, subsidiary or affiliate of such Lender
or the Administrative Agent listed on the signature pages hereof or on a
Schedule or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.17.

       "Letter of Credit" is defined in Section 2.19(a).

       "Letter of Credit Application" is defined in Section 2.19(c).

       "Letter of Credit Fee" is defined in Section 2.19(d).

       "Letter of Credit Fee Rate" means, at any time, the percentage rate per
annum applicable to Letter of Credit Fees at such time as set forth in the
Pricing Schedule.

       "Letter of Credit Obligations" means, at any time, the sum, without
duplication, of (i) the aggregate undrawn stated amount of all Letters of Credit
at such time plus (ii) the aggregate unpaid amount of all Reimbursement
Obligations at such time.

       "Lien" means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

       "Loan" means, with respect to a Lender, such Lender's loans made pursuant
to Article II (or any conversion or continuation thereof).

       "Loan Documents" means this Agreement, each Note issued pursuant to
Section 2.13, each Letter of Credit and each Letter of Credit Application.

       "Material Adverse Effect" means a material adverse effect on (i) the
business, Property, condition (financial or otherwise), results of operations,
or prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Agents, the Lenders or the Issuers thereunder.

       "Material Indebtedness" is defined in Section 7.5.

       "Modification" and "Modify" are defined in Section 2.19(a).

       "Moody's" means Moody's Investors Service, Inc.

       "Multiemployer Plan" means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which the Borrower or any
member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.

       "Non-U.S. Lender" is defined in Section 3.5(iv).

       "Note" is defined in Section 2.13.

       "Obligations" means all unpaid principal of and accrued and unpaid
interest on the Loans, all Reimbursement Obligations and accrued and unpaid
interest thereon, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to any Lender, any Issuer,
either Agent or any indemnified party arising under any Loan Document.

       "Other Taxes" is defined in Section 3.5(ii).

       "Outstanding Credit Exposure" means, as to any Lender at any time, the
sum of (i) the aggregate principal amount of its Loans outstanding at such time,
plus (ii) its Pro Rata Share of the Letter of Credit Obligations at such time.

       "Participants" is defined in Section 12.2.1.

       "Payment Date" means the last Business Day of each March, June, September
and December.

       "PBGC" means the Pension Benefit Guaranty Corporation, or any successor
thereto.

       "Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

       "Plan" means an employee pension benefit plan which is covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrower or any member of the Controlled Group may have any
liability.

       "Pricing Schedule" means the Schedule attached hereto identified as such.

       "Prime Rate" means a rate per annum equal to the prime rate of interest
announced by JPMorgan from time to time (which is not necessarily the lowest
rate charged to any customer), changing when and as said prime rate changes.

       "Project Finance Subsidiary" means any Subsidiary that meets the
following requirements: (i) it is primarily engaged, directly or indirectly, in
the ownership, operation and/or financing of independent power production and
related facilities and assets; and (ii) neither the Borrower nor any other
Subsidiary (other than another Project Finance Subsidiary) has any liability,
contingent or otherwise, for the Indebtedness or other obligations of such
Subsidiary (other than non-recourse liability resulting from the pledge of stock
of such Subsidiary).

       "Property" of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.

       "Pro Rata Share" means, with respect to any Lender on any date of
determination, the percentage which the amount of such Lender's Commitment is of
the Aggregate Commitment (or, if the Commitments have terminated, which such
Lender's Outstanding Credit Exposure is of the Aggregate Outstanding Credit
Exposure) as of such date. For purposes of determining liability for any
indemnity obligation under Section 2.19(j) or 10.8, each Lender's Pro Rata Share
shall be determined as of the date the applicable Issuer or the Administrative
Agent notifies the Lenders of such indemnity obligation (or, if such notice is
given after termination of this Agreement, as of the date of such termination).

       "PUHCA" means the Public Utility Holding Company Act of 1935, as amended.

       "Purchasers" is defined in Section 12.3.1.

       "Regulation D" means Regulation D of the FRB as from time to time in
effect and any successor thereto or other regulation or official interpretation
of the FRB relating to reserve requirements applicable to member banks of the
Federal Reserve System.

       "Regulation U" means Regulation U of the FRB as from time to time in
effect and any successor or other regulation or official interpretation of the
FRB relating to the extension of credit by banks for the purpose of purchasing
or carrying margin stocks applicable to member banks of the Federal Reserve
System.

       "Reimbursement Obligations" means, at any time, the aggregate of all
obligations of the Borrower then outstanding under Section 2.19 to reimburse the
Issuers for amounts paid by the Issuers in respect of any one or more drawings
under Letters of Credit.

       "Reportable Event" means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

       "Required Lenders" means Lenders in the aggregate having more than 50% of
the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the Aggregate Outstanding
Credit Exposure.

       "Reserve Requirement" means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurocurrency
liabilities.

       "S&P" means Standard and Poor's Ratings Services, a division of The
McGraw Hill Companies, Inc.

       "Schedule" refers to a specific schedule to this Agreement, unless
another document is specifically referenced.

       "SEC" means the Securities and Exchange Commission.

       "SEC Order" means the order issued by the SEC to the Borrower and various
Affiliates dated December 29, 2003 (Release No. 35-27784; 70-9861), or an
extension, renewal or replacement of such order in form and substance
satisfactory to the Lenders.

       "Section" means a numbered section of this Agreement, unless another
document is specifically referenced.

       "Shareholders' Equity" means, as of any date of determination for the
Borrower and its Consolidated Subsidiaries on a consolidated basis,
shareholders' equity as of that date determined in accordance with GAAP.

       "Significant Subsidiary" means, at any time, KCPL and each other
Subsidiary which (i) as of the date of determination, owns consolidated assets
equal to or greater than 15% of the consolidated assets of the Borrower and its
Subsidiaries or (ii) which had consolidated net income from continuing
operations (excluding extraordinary items) during the four most recently ended
fiscal quarters equal to or greater than 15% of Consolidated Net Income during
such period.

       "Single Employer Plan" means a Plan maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower or any member of
the Controlled Group.

       "Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries,
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled; or
(iii) any other Person the operations and/or financial results of which are
required to be consolidated with those of such first Person in accordance with
GAAP; provided that, except as used in the definition of "Consolidated
Subsidiary", the Lease Trust shall be deemed not to be a Subsidiary of the
Borrower. Unless otherwise expressly stated, all references herein to a
"Subsidiary" shall mean a Subsidiary of the Borrower.

       "Substantial Portion" means, with respect to the Property of the Borrower
and its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of the Borrower and its Consolidated Subsidiaries as would
be shown in the consolidated financial statements of the Borrower and its
Consolidated Subsidiaries as at the beginning of the twelve-month period ending
with the month in which such determination is made, or (ii) is responsible for
more than 10% of the consolidated net sales or of the Consolidated Net Income of
the Borrower and its Consolidated Subsidiaries as reflected in the financial
statements referred to in clause (i) above.

       "Swap Contract" means (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transaction, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a "Master
Agreement"), including any such obligations or liabilities under any Master
Agreement.

       "Syndication Agent" means Bank of America, N.A. in its capacity as
syndication agent hereunder, and not in its individual capacity as a Lender, and
any successor thereto.

       "Synthetic Lease Obligation" means the monetary obligation of a Person
under (i) a so-called synthetic or off-balance sheet or tax retention lease, or
(ii) an agreement for the use or possession of property creating obligations
that do not appear on the balance sheet of such Person but which, upon the
insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).

       "Taxes" means any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings, and any and all liabilities with
respect to the foregoing, but excluding Excluded Taxes.

       "34 Act Reports" means the periodic reports of the Borrower filed with
the SEC on Forms 10K, 10Q and 8K (or any successor forms thereto).

       "Total Capitalization" means Total Indebtedness of the Borrower and its
Consolidated Subsidiaries plus the sum of (i) Shareholder's Equity (without
giving effect to the application of FASB Statement No. 133 or 149) and (ii) to
the extent not otherwise included in Indebtedness or Shareholder's Equity,
preferred and preference stock and securities of the Borrower and its
Subsidiaries included in a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries in accordance with GAAP.

       "Total Indebtedness" means all Indebtedness of the Borrower and its
Consolidated Subsidiaries on a consolidated basis (and without duplication),
excluding (i) Indebtedness arising under Swap Contracts entered into in the
ordinary course of business to hedge bona fide transactions and business risks
and not for speculation, (ii) Indebtedness of Project Finance Subsidiaries,
(iii) Contingent Obligations incurred after May 15, 1996 with respect to
obligations of Strategic Energy, L.L.C. in an aggregate amount not exceeding
$275,000,000 and (iv) Indebtedness of KLT Investments Inc. incurred in
connection with the acquisition and maintenance of its interests (whether direct
or indirect) in low income housing projects.

       "Transferee" is defined in Section 12.4.

       "Type" means, with respect to any Advance, its nature as a Floating Rate
Advance or a Eurodollar Advance.

       "Unmatured Default" means an event which but for the lapse of time or the
giving of notice, or both, would constitute a Default.

       "Utilization Fee Rate" means, at any time, the percentage rate per annum
at which utilization fees are accruing at such time as set forth in the Pricing
Schedule.

       "Wholly-Owned Subsidiary" of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

       1.2     Accounting Principles. Unless the context otherwise clearly
requires, all accounting terms not expressly defined herein shall be construed,
and all financial computations required under this Agreement shall be made, in
accordance with GAAP, consistently applied; provided that if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any covenant
in Section 6 to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend any covenant in Section 6 for such purpose), then
the Borrower's compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.

       1.3     Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II

THE CREDITS

       2.1     Commitment. From and including the date of this Agreement and
prior to the Facility Termination Date, subject to the terms and conditions set
forth in this Agreement,(a) each Lender severally agrees to make Loans to the
Borrower from time to time in amounts not to exceed in the aggregate at any one
time outstanding the amount of its Commitment and (b) each Issuer agrees to
issue Letters of Credit for the account of the Borrower from time to time (and
each Lender severally agrees to participate in each such Letter of Credit as
more fully set forth in Section 2.19); provided (i) that the Aggregate
Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment; and (ii) the Outstanding Credit Exposure of any Lender shall not at
any time exceed the amount of such Lender's Commitment. Subject to the terms of
this Agreement, the Borrower may borrow, repay and reborrow at any time prior to
the Facility Termination Date. The Commitments shall expire on the Facility
Termination Date.

       2.2     Required Payments; Termination. The Borrower shall (a) repay the
principal amount of all Advances made to it on the Facility Termination Date and
(b) deposit into the LC Collateral Account on the Facility Termination Date an
amount in immediately available funds equal to the aggregate stated amount of
all Letters of Credit that will remain outstanding after the Facility
Termination Date.

       2.3     Ratable Loans. Each Advance hereunder shall consist of Loans made
from the several Lenders ratably in proportion to their respective Pro Rata
Shares.

       2.4     Types of Advances; Minimum Amount. The Advances may be Floating
Rate Advances or Eurodollar Advances, or a combination thereof, selected by the
Borrower in accordance with Sections 2.8 and 2.9. Each Eurodollar Advance shall
be in the amount of $5,000,000 or a higher integral multiple of $1,000,000, and
each Floating Rate Advance shall be in the amount of $1,000,000 or an integral
multiple thereof.

       2.5     Facility Fee; Utilization Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender (a) a facility fee at a per
annum rate equal to the Facility Fee Rate on such Lender's Commitment
(regardless of usage) from the date hereof to but excluding the Facility
Termination Date, payable on each Payment Date and on the Facility Termination
Date and, if applicable, thereafter on demand and (b) a utilization fee at a
rate per annum equal to the Utilization Fee Rate on such Lender's Outstanding
Credit Exposure for any date on which the Aggregate Outstanding Credit Exposure
exceeds 50% of the Aggregate Commitment such utilization fee to be payable on
each Payment Date, on the Facility Termination Date and, if applicable,
thereafter on demand.

       2.6     Changes in Aggregate Commitment.

       (a)     The Borrower may permanently reduce the Aggregate Commitment in
whole, or in part ratably among the Lenders (according to their respective Pro
Rata Shares) in integral multiples of $5,000,000, upon at least three Business
Days' prior written notice to the Administrative Agent, which notice shall
specify the amount of any such reduction; provided that the amount of the
Aggregate Commitment may not be reduced below the Aggregate Outstanding Credit
Exposure. All accrued facility fees and utilization fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Loans hereunder.

       (b)     The Borrower may, from time to time so long as no Default or
Unmatured Default exists, by means of a letter delivered to the Administrative
Agent substantially in the form of Exhibit F, request that the Aggregate
Commitment be increased by up to $50,000,000 in the aggregate by (i) increasing
the Commitment of one or more Lenders which have agreed to such increase and/or
(ii) adding one or more commercial banks or other Persons as a party hereto
(each an "Additional Lender") with a Commitment in an amount agreed to by any
such Additional Lender; provided that no Additional Lender shall be added as a
party hereto without the written consent of the Administrative Agent and each
Issuer (which consents shall not be unreasonably withheld). Any increase in the
Aggregate Commitment pursuant to this clause (b) shall be effective three
Business Days after the date on which the Administrative Agent has received and
accepted the applicable increase letter in the form of Annex 1 to Exhibit F (in
the case of an increase in the Commitment of an existing Lender) or assumption
letter in the form of Annex 2 to Exhibit F (in the case of the addition of a
commercial bank or other Person as a new Lender). The Administrative Agent shall
promptly notify the Borrower and the Lenders of any increase in the amount of
the Aggregate Commitment pursuant to this clause (b) and of the Commitment of
each Lender after giving effect thereto. The Borrower acknowledges that, in
order to maintain Advances in accordance with each Lender's pro-rata share of
all outstanding Advances prior to any increase in the Aggregate Commitment
pursuant to this clause (b), a reallocation of the Commitments as a result of a
non-pro-rata increase in the Aggregate Commitment may require prepayment of all
or portions of certain Advances on the date of such increase (and any such
prepayment shall be subject to the provisions of Section 3.4).

       2.7     Optional Prepayments.

       (a)     The Borrower may from time to time prepay Floating Rate Advances
upon one Business Day's prior notice to the Administrative Agent, without
penalty or premium. Each partial prepayment of Floating Rate Advances shall be
in an aggregate amount of $1,000,000 or an integral multiple thereof.

       (b)     The Borrower may from time to time prepay Eurodollar Advances
(subject to the payment of any funding indemnification amounts required by
Section 3.4) upon three Business Days' prior notice to the Administrative Agent,
without penalty or premium. Each partial prepayment of Eurodollar Advances shall
be in an aggregate amount of $5,000,000 or a higher integral multiple of
$1,000,000.

       (c)     All prepayments of Advances shall be applied ratably to the Loans
of the Lenders in accordance with their respective Pro Rata Shares.

       2.8     Method of Selecting Types and Interest Periods for New Advances.
The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to time.
The Borrower shall give the Administrative Agent irrevocable notice (a
"Borrowing Notice") not later than noon (New York City time) on the Borrowing
Date of each Floating Rate Advance and not later than noon (New York City time)
three Business Days before the Borrowing Date for each Eurodollar Advance,
specifying:

       (i)     the Borrowing Date, which shall be a Business Day, of such
Advance,

       (ii)    the aggregate amount of such Advance,

       (iii)   the Type of Advance selected, and

       (iv)   in the case of each Eurodollar Advance, the Interest Period
applicable thereto.

Not later than 1:00 p.m. (New York City time) on each Borrowing Date, each
Lender shall make available its Loan or Loans in funds immediately available to
the Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent's aforesaid address.

       2.9     Conversion and Continuation of Outstanding Advances. Floating
Rate Advances shall continue as Floating Rate Advances unless and until such
Floating Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.9 or are repaid in accordance with Section 2.7. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period. Subject to the terms of Section 2.4, the Borrower may elect
from time to time to convert all or any part of a Floating Rate Advance into a
Eurodollar Advance. The Borrower shall give the Administrative Agent irrevocable
notice (a "Conversion/Continuation Notice") of each conversion of a Floating
Rate Advance into a Eurodollar Advance or continuation of a Eurodollar Advance
not later than 11:00 a.m. (New York City time) at least three Business Days
prior to the date of the requested conversion or continuation, specifying:

       (i)     the requested date, which shall be a Business Day, of such
conversion or continuation,

       (ii)    the aggregate amount and Type of the Advance which is to be
converted or continued, and

       (iii)   the amount of such Advance which is to be converted into or
continued as a Eurodollar Advance and the duration of the Interest Period
applicable thereto.

       2.10     Changes in Interest Rate, etc. Each Floating Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.9, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.9 hereof, at a rate per annum equal to the Floating Rate for such
day. Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined by the Administrative Agent as
applicable to such Eurodollar Advance based upon the Borrower's selections under
Sections 2.8 and 2.9 and otherwise in accordance with the terms hereof. No
Interest Period may end after the Facility Termination Date.

       2.11     Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.8 or 2.9, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance. During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurodollar Advance
shall bear interest for the remainder of the applicable Interest Period at the
rate otherwise applicable to such Interest Period plus 2% per annum, (ii) each
Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate in effect from time to time plus 2% per annum and (iii) the Letter
of Credit Fee Rate shall be increased by 2% per annum; provided that, during the
continuance of a Default under Section 7.6 or 7.7, the interest rates set forth
in clauses (i) and (ii) above and the increase in the Letter of Credit Fee Rate
set forth in clause (iii) above shall be applicable to all applicable Credit
Extensions without any election or action on the part of the Administrative
Agent or any Lender.

       2.12     Method of Payment. All payments of the Obligations hereunder
shall be made, without setoff, deduction, or counterclaim, in immediately
available funds to the Administrative Agent at the Administrative Agent's
address specified pursuant to Article XIII, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Borrower, by 1:00 p.m. (New York City time) on the date when due and shall
be applied ratably by the Administrative Agent among the Lenders in accordance
with their respective Pro Rata Shares. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender.

       2.13     Noteless Agreement; Evidence of Indebtedness.

       (i)     Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

       (ii)    The Administrative Agent shall also maintain accounts in which it
will record (a) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (c) the original stated amount of each Letter of Credit and
the amount of Letter of Credit Obligations outstanding at any time and (d) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender's share thereof.

       (iii)   The entries maintained in the accounts maintained pursuant to
clauses (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

       (iv)    Any Lender may request that its Loans be evidenced by a
promissory note substantially in the form of Exhibit E (a "Note"). In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender. Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after any assignment
pursuant to Section 12.3) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 12.3,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in clauses (i) and (ii) above.

       2.14     Telephonic Notices. The Borrower hereby authorizes the Lenders
and the Administrative Agent to extend, convert or continue Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower. The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.

       2.15     Interest Payment Dates; Interest and Fee Basis. Interest accrued
on each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the date hereof, and at maturity.
Interest accrued on each Eurodollar Advance shall be payable on the last day of
its applicable Interest Period, on any date on which such Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurodollar Advance having an Interest Period longer than three months
shall also be payable on the last day of each three-month interval during such
Interest Period. All computations of interest for Floating Rate Loans when the
Alternate Base Rate is determined by the Prime Rate shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of interest and fees shall be calculated for actual days
elapsed on the basis of a 360-day year. Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to 1:00 p.m. (New York City time) at the place of payment (it
being understood that the Administrative Agent shall be deemed to have received
a payment prior to 1:00 p.m. (New York City time) if (x) the Borrower has
provided the Administrative Agent with evidence satisfactory to the
Administrative Agent that the Borrower has initiated a wire transfer of such
payment prior to such time and (y) the Administrative Agent actually receives
such payment on the same Business Day on which such wire transfer was
initiated). If any payment of principal of or interest on an Advance shall
become due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day and, in the case of a principal payment, such
extension of time shall be included in computing interest in connection with
such payment.

       2.16     Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Conversion/Continuation Notice, and repayment notice
received by it hereunder. The Administrative Agent will notify each Lender of
the interest rate applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

       2.17     Lending Installations. Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of such Lending Installation. Each
Lender may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.

       2.18     Non-Receipt of Funds by the Administrative Agent. Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day or (y) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.

       2.19     Letters of Credit.

       (a)     Issuance. Each Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue standby letters of credit (each a "Letter
of Credit") and to extend, increase, decrease or otherwise modify Letters of
Credit ("Modify," and each such action a "Modification") from time to time from
and including the date of this Agreement and prior to the Facility Termination
Date upon the request of the Borrower; provided that immediately after each such
Letter of Credit is issued or Modified, the Aggregate Outstanding Credit
Exposure shall not exceed the Aggregate Commitment. No Letter of Credit shall
have an expiry date later than the date that is five days prior to the scheduled
Facility Termination Date.

       (b)     Participations. Upon the issuance or Modification by any Issuer
of a Letter of Credit in accordance with this Section 2.19, such Issuer shall be
deemed, without further action by any Person, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any Person, to have unconditionally and irrevocably purchased
from such Issuer, a participation in such Letter of Credit (and each
Modification thereof) and the related Letter of Credit Obligations in proportion
to its Pro Rata Share.

       (c)     Notice. Subject to Section 2.19(a), the Borrower shall give the
applicable Issuer and the Administrative Agent notice prior to 11:00 a.m. (New
York City time) at least three Business Days (or such lesser period of time as
such Issuer may agree in its sole discretion) prior to the proposed date of
issuance or Modification of each Letter of Credit, specifying the beneficiary,
the proposed date of issuance (or Modification) and the expiry date of such
Letter of Credit, and describing the proposed terms of such Letter of Credit and
the nature of the transactions proposed to be supported thereby. Upon receipt of
such notice, the applicable Issuer shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Lender, of the
contents thereof and of the amount of such Lender's participation in such
proposed Letter of Credit. The issuance or Modification by an Issuer of any
Letter of Credit shall, in addition to the conditions precedent set forth in
Article IV (the satisfaction of which such Issuer shall have no duty to
ascertain, it being understood, however, that such Issuer shall not issue any
Letter of Credit if it has received written notice from the Borrower, the
Administrative Agent or any Lender that any such condition precedent has not
been satisfied), be subject to the conditions precedent that such Letter of
Credit shall be satisfactory to such Issuer and that the Borrower shall have
executed and delivered such application agreement and/or such other instruments
and agreements relating to such Letter of Credit as such Issuer shall have
reasonably requested (each a "Letter of Credit Application"). In the event of
any conflict between the terms of this Agreement and the terms of any Letter of
Credit Application, the terms of this Agreement shall control.

       (d)     Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent, for the account of the Lenders ratably in accordance with
their respective Pro Rata Shares, with respect to each Letter of Credit, a
letter of credit fee (the "Letter of Credit Fee") at a per annum rate equal to
the Letter of Credit Fee Rate in effect from time to time on the daily maximum
amount available under such Letter of Credit, such fee to be payable in arrears
on each Payment Date, on the Facility Termination Date and, if applicable,
thereafter on demand. The Borrower shall also pay to each Issuer for its own
account (x) a fronting fee in the amount agreed to by such Issuer and the
Borrower from time to time, with such fee to be payable in arrears on each
Payment Date, and (y) documentary and processing charges in connection with the
issuance or Modification of and draws under Letters of Credit in accordance with
such Issuer's standard schedule for such charges as in effect from time to time.

       (e)     Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Letter of Credit of any demand for payment under such Letter
of Credit, the applicable Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrower and each Lender of the
amount to be paid by such Issuer as a result of such demand and the proposed
payment date (the "Letter of Credit Payment Date"). The responsibility of any
Issuer to the Borrower and each Lender shall be only to determine that the
documents delivered under each Letter of Credit issued by such Issuer in
connection with a demand for payment are in conformity in all material respects
with such Letter of Credit. Each Issuer shall endeavor to exercise the same care
in its issuance and administration of Letters of Credit as it does with respect
to letters of credit in which no participations are granted, it being understood
that in the absence of any gross negligence or willful misconduct by such
Issuer, each Lender shall be unconditionally and irrevocably obligated, without
regard to the occurrence of any Default or any condition precedent whatsoever,
to reimburse such Issuer on demand for (i) such Lender's Pro Rata Share of the
amount of each payment made by such Issuer under each Letter of Credit to the
extent such amount is not reimbursed by the Borrower pursuant to Section 2.19(f)
below, plus (ii) interest on the foregoing amount, for each day from the date of
the applicable payment by such Issuer to the date on which such Issuer is
reimbursed by such Lender for its Pro Rata Share thereof, at a rate per annum
equal to the Federal Funds Effective Rate or, beginning on third Business Day
after demand for such amount by such Issuer, the rate applicable to Floating
Rate Advances.

       (f)     Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each Issuer through the Administrative
Agent on or before the applicable Letter of Credit Payment Date for any amount
to be paid by such Issuer upon any drawing under any Letter of Credit, without
presentment, demand, protest or other formalities of any kind; provided that the
Borrower shall not be precluded from asserting any claim for direct (but not
consequential) damages suffered by the Borrower which the Borrower proves were
caused by (i) the willful misconduct or gross negligence of such Issuer in
determining whether a request presented under any Letter of Credit complied with
the terms of such Letter of Credit or (ii) such Issuer's failure to pay under
any Letter of Credit after the presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit. All such
amounts paid by an Issuer and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the rate applicable to Floating Rate Advances. The
Administrative Agent will pay to each Lender ratably in accordance with its Pro
Rata Share all amounts received by it from the Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Letter of Credit, but only to the extent such Lender made payment to the
applicable Issuer in respect of such Letter of Credit pursuant to Section
2.19(e).

       (g)     Obligations Absolute. The Borrower's obligations under this
Section 2.19 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any Issuer, any Lender or any beneficiary
of a Letter of Credit. The Borrower further agrees with the Issuers and the
Lenders that neither any Issuer nor any Lender shall be responsible for, and the
Borrower's Reimbursement Obligation in respect of any Letter of Credit shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Letter of
Credit or any financing institution or other party to whom any Letter of Credit
may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Letter of Credit or any
such transferee. No Issuer shall be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. The Borrower agrees that
any action taken or omitted by any Issuer or any Lender under or in connection
with any Letter of Credit and the related drafts and documents, if done without
gross negligence or willful misconduct, shall be binding upon the Borrower and
shall not put any Issuer or any Lender under any liability to the Borrower.
Nothing in this Section 2.19(g) is intended to limit the right of the Borrower
to make a claim against any Issuer for damages as contemplated by the proviso to
the first sentence of Section 2.19(f).

       (h)     Actions of Issuers. Each Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such Issuer. Each
Issuer shall be fully justified in failing or refusing to take any action under
this Agreement unless it shall first have received such advice or concurrence of
the Required Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section 2.19, each Issuer shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and any future holder of a
participation in any Letter of Credit issued by such Issuer.

       (i)     Indemnification. The Borrower agrees to indemnify and hold
harmless each Lender, each Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees, from and against any and
all claims and damages, losses, liabilities, costs or expenses which such Person
may incur (or which may be claimed against such Person by any other Person
whatsoever) by reason of or in connection with the issuance, execution and
delivery or transfer of or payment or failure to pay under any Letter of Credit
or any actual or proposed use of any Letter of Credit, including any claims,
damages, losses, liabilities, costs or expenses which any Issuer may incur by
reason of or in connection with (i) the failure of any other Lender to fulfill
or comply with its obligations to such Issuer hereunder (but nothing herein
contained shall affect any right the Borrower may have against any defaulting
Lender) or (ii) by reason of or on account of such Issuer issuing any Letter of
Credit which specifies that the term "Beneficiary" therein includes any
successor by operation of law of the named Beneficiary, but which Letter of
Credit does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to such Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Borrower shall not be required to indemnify any Person for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of any Issuer in
determining whether a request presented under any Letter of Credit issued by
such Issuer complied with the terms of such Letter of Credit or (y) any Issuer's
failure to pay under any Letter of Credit issued by it after the presentation to
it of a request strictly complying with the terms and conditions of such Letter
of Credit. Nothing in this Section 2.19(i) is intended to limit the obligations
of the Borrower under any other provision of this Agreement.

       (j)     Lenders' Indemnification. Each Lender shall, ratably in
accordance with its Pro Rata Share, indemnify each Issuer and its Affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and charges), claim, demand, action, loss or liability (except such
as result from such indemnitees' gross negligence or willful misconduct or such
Issuer's failure to pay under any Letter of Credit issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit) that such indemnitees may suffer or incur in
connection with this Section 2.19 or any action taken or omitted by such
indemnitees hereunder.

       (k)     LC Collateral Account. The Borrower agrees that it will establish
on the Facility Termination Date (or on such earlier date as may be required
pursuant to Section 8.1), and thereafter maintain so long as any Letter of
Credit Obligation remains outstanding or any other amount is payable to any
Issuer or the Lenders in respect of any Letter of Credit, a special collateral
account pursuant to arrangements satisfactory to the Administrative Agent (the
"LC Collateral Account") at the Administrative Agent's office at the address
specified pursuant to Article XIII, in the name of the Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Lenders, and in which the Borrower shall have no interest other than as set
forth in Section 8.1. The Borrower hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Lenders
and the Issuers, a security interest in all of the Borrower's right, title and
interest in and to all funds which may from time to time be on deposit in the LC
Collateral Account, to secure the prompt and complete payment and performance of
the Obligations. The Administrative Agent will invest any funds on deposit from
time to time in the LC Collateral Account in certificates of deposit of JPMorgan
having a maturity not exceeding 30 days. If funds are deposited in the LC
Collateral Account pursuant to Section 2.2(b) and the provisions of Section 8.1
are not applicable, then the Administrative Agent shall release from the LC
Collateral Account to the Borrower, upon the request of the Borrower, an amount
equal to the excess (if any) of all funds in the LC Collateral Account over the
Letter of Credit Obligations.

       (l)     Rights as a Lender. In its capacity as a Lender, each Issuer
shall have the same rights and obligations as any other Lender.

ARTICLE III

YIELD PROTECTION; TAXES

       3.1     Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender, any
applicable Lending Installation or any Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

       (i)     subjects any Lender, any applicable Lending Installation or any
Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender in respect of its Eurodollar Loans
or Letters of Credit or participations therein, or

       (ii)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender, any
applicable Lending Installation or any Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or

       (iii)   imposes any other condition the result of which is to increase
the cost to any Lender, any applicable Lending Installation or any Issuer of
making, funding or maintaining its Eurodollar Loans or of issuing or
participating in Letters of Credit or reduces any amount receivable by any
Lender, any applicable Lending Installation or any Issuer in connection with its
Eurodollar Loans or Letters of Credit, or requires any Lender, any applicable
Lending Installation or any Issuer to make any payment calculated by reference
to the amount of Eurodollar Loans or Letters of Credit held or interest received
by it, by an amount deemed material by such Lender or such Issuer, as the case
may be,

and the result of any of the foregoing is to increase the cost to such Lender,
the applicable Lending Installation or such Issuer of making or maintaining its
Eurodollar Loans, Letters of Credit or Commitment or to reduce the return
received by such Lender, the applicable Lending Installation or such Issuer in
connection with such Eurodollar Loans, Letters of Credit or Commitment, then,
within 15 days of demand by such Lender or such Issuer, the Borrower shall pay
such Lender or such Issuer such additional amount or amounts as will compensate
such Lender or such Issuer for such increased cost or reduction in amount
received.

       3.2     Changes in Capital Adequacy Regulations. If a Lender or an Issuer
determines the amount of capital required or expected to be maintained by such
Lender, any Lending Installation of such Lender, such Issuer or any corporation
controlling such Lender or such Issuer is increased as a result of a Change,
then, within 15 days of demand by such Lender or such Issuer, the Borrower shall
pay such Lender or such Issuer the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender or such Issuer determines is attributable to this Agreement, its
Outstanding Credit Exposure or its Commitment to make Loans or to issue or
participate in Letters of Credit hereunder (after taking into account such
Lender's policies as to capital adequacy). "Change" means (i) any change after
the date of this Agreement in (or in the interpretation of) the Risk-Based
Capital Guidelines or (ii) any adoption of or change in (or any change in the
interpretation of) any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the date of this Agreement which affects the
amount of capital required or expected to be maintained by any Lender, any
Lending Installation, any Issuer or any corporation controlling any Lender or
any Issuer. "Risk-Based Capital Guidelines" means (x) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (y) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled "International Convergence of Capital Measurements and
Capital Standards," including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.

       3.3     Availability of Types of Advances. If (i) any Lender determines
that maintenance of its Eurodollar Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, (ii) the Required Lenders determine that (a) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (b) the interest rate applicable to a Type of Advance does not
accurately reflect the cost of making or maintaining such Advance or (iii) the
Administrative Agent determines that adequate and reasonable means do not exist
for determining the Eurodollar Base Rate, then the Administrative Agent shall
suspend the availability of the affected Type of Advance and, in the case of
clause (i), require any affected Eurodollar Advances to be repaid or converted
to Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.4.

       3.4     Funding Indemnification. If any conversion, prepayment or payment
of a Eurodollar Advance occurs on a date which is not the last day of the
applicable Interest Period, whether because of acceleration, prepayment or
otherwise, or a Eurodollar Advance is not made, paid, continued or converted on
the date or in the amount specified by the Borrower for any reason other than
default by the Lenders, the Borrower will indemnify each Lender for any loss or
cost incurred by it resulting therefrom, including any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Advance.

       3.5     Taxes. (i) All payments by the Borrower to or for the account of
any Lender, any Issuer or the Administrative Agent hereunder or under any Note
shall be made free and clear of and without deduction for any and all Taxes. If
the Borrower shall be required by law to deduct any Taxes from or in respect of
any sum payable hereunder to any Lender, any Issuer or the Administrative Agent,
(a) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.5) such Lender, such Issuer or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (b) the Borrower shall make such deductions,
(c) the Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within 30 days after such payment is made.

       (ii)     In addition, the Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or Letter of Credit Application or from the execution or delivery of,
or otherwise with respect to, this Agreement, any Note or any Letter of Credit
Application ("Other Taxes").

       (iii)     The Borrower hereby agrees to indemnify the Administrative
Agent, each Lender and each Issuer for the full amount of Taxes or Other Taxes
(including any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent, such Lender or such Issuer and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto. Payments due under this indemnification shall be made
within 30 days of the date the Administrative Agent, such Lender or such Issuer
makes demand therefor pursuant to Section 3.6.

       (iv)     Each Lender that is not incorporated under the laws of the
United States of America or a state thereof (each a "Non-U.S. Lender") agrees
that it will, not less than ten Business Days after the date of this Agreement
(or, if later, the date it becomes a party hereto), (i) deliver to each of the
Borrower and the Administrative Agent two duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI, certifying in either case that
such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, and
(ii) deliver to each of the Borrower and the Administrative Agent a United
States Internal Revenue Form W-8BEN or W-9, as the case may be, and certify that
it is entitled to an exemption from United States backup withholding tax. Each
Non-U.S. Lender further undertakes to deliver to each of the Borrower and the
Administrative Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Administrative
Agent. All forms or amendments described in the preceding sentence shall certify
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless an
event (including any change in treaty, law or regulation) has occurred prior to
the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such Lender from duly
completing and delivering any such form or amendment with respect to it and such
Lender advises the Borrower and the Administrative Agent that it is not capable
of receiving payments without any deduction or withholding of United States
federal income tax.

       (v)     For any period during which a Non-U.S. Lender has failed to
provide the Borrower with an appropriate form pursuant to clause (iv) above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to
indemnification under this Section 3.5 with respect to Taxes imposed by the
United States; provided that, should a Non-U.S. Lender which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under clause (iv) above, the
Borrower shall take such steps as such Non-U.S. Lender shall reasonably request
to assist such Non-U.S. Lender to recover such Taxes.

       (vi)     Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

       3.6     Lender Statements; Survival of Indemnity. To the extent
reasonably possible and upon the request of the Borrower, each Lender shall
designate an alternate Lending Installation with respect to its Eurodollar Loans
to reduce any liability of the Borrower to such Lender under Sections 3.1, 3.2
and 3.5 or to avoid the unavailability of Eurodollar Advances under Section 3.3,
so long as such designation is not, in the judgment of such Lender,
disadvantageous to such Lender. Each Lender or each Issuer, as applicable, shall
deliver a written statement of such Lender or such Issuer to the Borrower (with
a copy to the Administrative Agent) as to any amount due under Section 3.1, 3.2,
3.4 or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender or such Issuer determined such amount and
shall be final, conclusive and binding on the Borrower in the absence of
manifest error. Determination of amounts payable under such Sections in
connection with a Eurodollar Loan shall be calculated as though each Lender
funded its Eurodollar Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender or any Issuer shall be payable on demand after receipt
by the Borrower of such written statement. The obligations of the Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.

ARTICLE IV

CONDITIONS PRECEDENT

       4.1     Initial Credit Extension. The Lenders and the Issuers shall not
be required to make the initial Credit Extension hereunder until the Borrower
has furnished the Administrative Agent with (a) all fees required to be paid to
the Lenders on the date hereof, (b) evidence that all obligations under the
Existing Credit Facilities have been (or, concurrently with the initial Credit
Extension hereunder, will be) paid in full and (c) all of the following, in form
and substance satisfactory to each Agent and each Lender, and in sufficient
copies for each Lender:

       (i)     Copies of the articles or certificate of incorporation of the
Borrower, together with all amendments, certified by the Secretary or an
Assistant Secretary of the Borrower, and a certificate of good standing,
certified by the appropriate governmental officer in its jurisdiction of
incorporation, as well as any other information that any Lender may request that
is required by Section 326 of the USA PATRIOT ACT or necessary for the
Administrative Agent or any Lender to verify the identity of the Borrower as
required by Section 326 of the USA PATRIOT ACT.

       (ii)    Copies, certified by the Secretary or an Assistant Secretary of
the Borrower, of its by-laws and of its Board of Directors' resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which the Borrower is a party.

       (iii)   An incumbency certificate, executed by the Secretary or an
Assistant Secretary of the Borrower, which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of the
Borrower authorized to sign the Loan Documents to which the Borrower is a party,
upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Borrower.

       (iv)    A certificate, signed by the chief accounting officer or the
chief financial officer of the Borrower, stating that on the initial Borrowing
Date no Default or Unmatured Default has occurred and is continuing.

       (v)     A written opinion of the Borrower's counsel, addressed to the
Administrative Agent and the Lenders in substantially the form of Exhibit A.

       (vi)    Executed counterparts of this Agreement executed by the Borrower
and each Lender.

       (vii)   Any Notes requested by a Lender pursuant to Section 2.13 payable
to the order of each such requesting Lender.

       (viii)  If the initial Credit Extension will be the issuance of a Letter
of Credit, a properly completed Letter of Credit Application.

       (ix)    Evidence of the effectiveness of the Credit Agreement among KCPL,
various financial institutions and JPMorgan, as administrative agent, having
terms substantially similar to the terms hereof.

       (x)     A copy of the SEC Order authorizing the Borrower to incur the
Indebtedness contemplated by the Loan Documents, certified by the Secretary or
an Assistant Secretary of the Borrower.

       (xi)    Written money transfer instructions, in substantially the form of
Exhibit D, addressed to the Administrative Agent and signed by an Authorized
Officer who has executed and delivered an incumbency certificate in accordance
with the terms hereof, together with such other related money transfer
authorizations as the Administrative Agent may have reasonably requested.

       (xii)   Such other documents as any Lender or its counsel may have
reasonably requested.

       4.2     Each Credit Extension. The Lenders shall not be required to make
any Credit Extension (other than a Credit Extension that, after giving effect
thereto and to the application of the proceeds thereof, does not increase the
aggregate amount of outstanding Credit Extensions), unless on the date of such
Credit Extension:

       (i)     No Default or Unmatured Default exists or would result from such
Credit Extension.

       (ii)     The representations and warranties contained in Article V are
true and correct as of the date of such Credit Extension except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct on and as of such earlier date; provided that this clause (ii) shall not
apply to the representations and warranties set forth in Section 5.5 (as it
relates to clause (i) or (ii) of the definition of "Material Adverse Effect"),
clause (a) of the first sentence of Section 5.7 and the second sentence of
Section 5.7 with respect to a borrowing hereunder if the proceeds of such
borrowing will be used exclusively to repay the Borrower's commercial paper
(and, in the event of any such borrowing, the Administrative Agent may require
the Borrower to deliver information sufficient to disburse the proceeds of such
borrowing directly to the holders of such commercial paper or a paying agent
therefor).

       (iii)   The SEC Order shall not have expired or been revoked and shall
permit the Borrower to incur the Indebtedness evidenced by such Credit
Extension. The Borrower shall, upon request, provide the Administrative Agent
with evidence satisfactory to the Administrative Agent that, after giving effect
to such Credit Extension, the aggregate amount of short-term debt instruments
issued by the Borrower in reliance upon the SEC Order shall not exceed the
maximum amount of Indebtedness authorized by the SEC Order.

       Each delivery of a Borrowing Notice and each request for the issuance of
a Letter of Credit shall constitute a representation and warranty by the
Borrower that the conditions contained in Sections 4.2(i), (ii) and (iii) have
been satisfied. Any Lender may require delivery of a duly completed compliance
certificate in substantially the form of Exhibit B as a condition to making a
Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

       The Borrower represents and warrants to the Lenders that:

       5.1     Existence and Standing. Each of the Borrower and its Significant
Subsidiaries is a corporation, partnership (in the case of Subsidiaries only) or
limited liability company duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

       5.2     Authorization and Validity. The Borrower has the power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by the Borrower
of the Loan Documents and the performance of its obligations thereunder have
been duly authorized by proper corporate proceedings, and the Loan Documents
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors' rights generally.

       5.3     No Conflict; Government Consent. Neither the execution and
delivery by the Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Borrower or (ii) the Borrower's articles or
certificate of incorporation or by-laws or (iii) the provisions of any
indenture, instrument or agreement to which the Borrower is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower pursuant to the
terms of any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by the Borrower, is required to be obtained by the
Borrower in connection with the execution and delivery of the Loan Documents,
the borrowings under this Agreement, the payment and performance by the Borrower
of the Obligations or the legality, validity, binding effect or enforceability
of any of the Loan Documents.

       5.4     Financial Statements. The December 31, 2003, March 31, 2004,
June 30, 2004 and September 30, 2004 consolidated financial statements of the
Borrower and its Subsidiaries heretofore delivered to the Lenders were prepared
in accordance with GAAP and fairly present the consolidated financial condition
and operations of the Borrower and its Subsidiaries at such dates and the
consolidated results of their operations for the periods then ended subject, in
the case of the March 31, 2004, June 30, 2004 and September 30, 2004 financial
statements, to normal year-end adjustments.

       5.5     Material Adverse Change. Since December 31, 2003, there has been
no change in the business, Property, prospects, condition (financial or
otherwise) or results of operations of the Borrower and its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect, it being
understood that the divestiture of KLT Gas Inc. and its Subsidiaries will be
deemed not to have a Material Adverse Effect.

       5.6     Taxes. The Borrower and its Significant Subsidiaries have filed
all United States federal tax returns and all other material tax returns which
are required to be filed and have paid all taxes due and payable pursuant to
said returns or pursuant to any assessment received by the Borrower or any of
its Significant Subsidiaries, except such taxes, if any, as are being contested
in good faith and as to which adequate reserves have been provided in accordance
with GAAP and as to which no Lien exists. No tax liens have been filed and no
material claims are being asserted against the Borrower or any Significant
Subsidiary with respect to any such taxes. The charges, accruals and reserves on
the books of the Borrower and its Significant Subsidiaries in respect of any
taxes or other governmental charges are adequate.

       5.7     Litigation; etc. Except as set forth in the Borrower's '34 Act
Reports, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened against or affecting the Borrower or any of its Subsidiaries which
(a) could reasonably be expected to have a Material Adverse Effect or (b) seeks
to prevent, enjoin or delay the making of any Credit Extension. Other than any
liability incident to any litigation, arbitration or proceeding which could not
reasonably be expected to have a Material Adverse Effect, the Borrower has no
material contingent obligations not provided for or disclosed in the financial
statements referred to in Section 5.4.

       5.8     ERISA. The Borrower and each other member of the Controlled Group
has fulfilled its obligations under the minimum funding standards of ERISA and
the Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. Neither the Borrower nor any other member of the Controlled Group has
(i) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan, or made any amendment to any Plan which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Code or (iii) incurred any liability under
Title IV of ERISA other than a liability to the PBGC for premiums under Section
4007 of ERISA.

       5.9     Accuracy of Information. No information, exhibit or report
furnished by the Borrower or any of its Subsidiaries to the Administrative Agent
or to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

       5.10     Regulation U. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (as defined in Regulation U), or extending credit for
the purpose of purchasing or carrying margin stock. Margin stock constitutes
less than 25% of the value of those assets of the Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge or other restriction
hereunder.

       5.11     Material Agreements. Neither the Borrower nor any Subsidiary is
a party to any agreement or instrument or subject to any charter or other
corporate restriction which is reasonably likely to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect.

       5.12     Compliance With Laws. The Borrower and its Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.

       5.13     Ownership of Properties. On the date of this Agreement, the
Borrower and its Significant Subsidiaries will have good title, free of all
Liens other than those permitted by Section 6.12, to all of the Property and
assets reflected in the Borrower's most recent consolidated financial statements
provided to the Administrative Agent as owned by the Borrower and its
Subsidiaries.

       5.14     Plan Assets; Prohibited Transactions. The Borrower is not an
entity deemed to hold "plan assets" within the meaning of 29 C.F.R. Subsection
2510.3-101 of an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to Title I of ERISA or any plan (within the meaning of Section
4975 of the Code), and neither the execution of this Agreement nor the making of
Loans hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

       5.15     Environmental Matters. Except as set forth in the Borrower's '34
Act Reports, there are no known risks and liabilities accruing to the Borrower
or any of its Subsidiaries due to Environmental Laws that could reasonably be
expected to have a Material Adverse Effect.

       5.16     Investment Company Act. Neither the Borrower nor any Subsidiary
is an "investment company" or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended.

       5.17     Public Utility Holding Company Act. The Borrower is a "holding
company" within the meaning of PUHCA.

       5.18     Pari Passu Indebtedness. The Indebtedness under the Loan
Documents ranks at least pari passu with all other unsecured Indebtedness of the
Borrower.

       5.19     Solvency. As of the date hereof and after giving effect to the
consummation of the transactions contemplated by the Loan Documents, the
Borrower and each Significant Subsidiary is solvent. For purposes of the
preceding sentence, solvent means (a) the fair saleable value (on a going
concern basis) of the Borrower's assets or a Significant Subsidiary's assets, as
applicable, exceed its liabilities, contingent or otherwise, fairly valued,
(b) such Person will be able to pay its debts as they become due and (c) such
Person will not be left with unreasonably small capital as is necessary to
satisfy all of its current and reasonably anticipated obligations giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability. The
Borrower is not entering into the Loan Documents with the actual intent to
hinder, delay or defraud its current or future creditors, nor does the Borrower
intend to or believe that it will incur, as a result of entering into this
Agreement and the other Loan Documents, debts beyond its ability to repay.

ARTICLE VI

COVENANTS

       During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:

       6.1     Financial Reporting. The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to the
Lenders:

       (i)     Within 90 days after the close of each of its fiscal years, an
unqualified audit report certified by a firm of independent certified public
accountants which is a member of the "Big Four," prepared in accordance with
GAAP on a consolidated basis for itself and its Consolidated Subsidiaries,
including balance sheets as of the end of such period and related statements of
income, retained earnings and cash flows, accompanied by any management letter
prepared by said accountants.

       (ii)    Within 45 days after the close of the first three quarterly
periods of each of its fiscal years, for itself and its Consolidated
Subsidiaries, either (a) consolidated and consolidating unaudited balance sheets
as at the close of each such period and consolidated and consolidating profit
and loss and reconciliation of surplus statements and a statement of cash flows
for the period from the beginning of such fiscal year to the end of such
quarter, all certified by its chief accounting officer or chief financial
officer or (b) if the Borrower is then a "registrant" within the meaning of Rule
1-01 of Regulation S-X of the SEC and required to file a report on Form 10-Q
with the SEC, a copy of the Borrower's report on Form 10-Q for such quarterly
period.

       (iii)   Together with the financial statements required under Sections
6.1(i) and (ii), a compliance certificate in substantially the form of Exhibit B
signed by its chief accounting officer or chief financial officer setting forth
calculations of the financial covenants contained in Section 6 and stating that
no Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof.

       (iv)    As soon as possible and in any event within 10 days after the
Borrower or any member of the Controlled Group knows that any Reportable Event
has occurred with respect to any Plan, a statement, signed by the chief
accounting or financial officer of the Borrower, describing said Reportable
Event and the action which the Borrower or member of the Controlled Group
proposes to take with respect thereto.

       (v)     As soon as possible and in any event within two days after
receipt of notice by the Borrower or any member of the Controlled Group of the
PBGC's intention to terminate any Plan or to have a trustee appointed to
administer any Plan, a copy of such notice.

       (vi)    Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished.

       (vii)   Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports (other than
any report on Form U-9C-3) which the Borrower files with the SEC.

       (viii)  As soon as possible, and in any event within three days after an
Authorized Officer of the Borrower shall have knowledge thereof, notice of any
change by Moody's or S&P in the senior unsecured debt rating of the Borrower.

       (ix)    Such other information (including non-financial information) as
the Administrative Agent or any Lender may from time to time reasonably request.

The statements and reports required to be furnished by the Borrower pursuant to
clauses (vi) and (vii) above shall be deemed furnished for such purpose upon
becoming publicly available on the SEC's EDGAR web page.

       6.2     Permits, Etc. The Borrower will, and will cause each Significant
Subsidiary to, take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent failure to do so could not reasonably be
expected to have a Material Adverse Effect; and preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

       6.3     Use of Proceeds. The Borrower will use the proceeds of the Credit
Extensions (i) to repay the Existing Credit Facilities and (ii) for the general
corporate and working capital purposes of the Borrower and its Subsidiaries,
including support for the Borrower's commercial paper. The Borrower will not use
any of the proceeds of the Credit Extensions to purchase or carry any margin
stock (as defined in Regulation U) or to extend credit for the purpose of
purchasing or carrying margin stock; provided that the Borrower may repurchase
its own stock so long as such stock is immediately retired. The Borrower will
not permit margin stock to constitute 25% or more of the value of those assets
of the Borrower and its Subsidiaries which are subject to any limitation on
sale, pledge or other restriction hereunder.

       6.4     Notice of Default. The Borrower will, and will cause each
Subsidiary to, give prompt notice in writing to the Administrative Agent and the
Lenders of the occurrence of any Default or Unmatured Default and of any other
development, financial or otherwise, which could reasonably be expected to have
a Material Adverse Effect.

       6.5     Conduct of Business. The Borrower will, and will cause each
Significant Subsidiary to, carry on and conduct its business in substantially
the same manner and in substantially the same fields of enterprise as it is
presently conducted and do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted.

       6.6     Taxes. The Borrower will, and will cause each Significant
Subsidiary to, timely file United States federal and applicable foreign, state
and local tax returns required by law and pay when due all taxes, assessments
and governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with GAAP.

       6.7     Insurance. The Borrower will, and will cause each Significant
Subsidiary to, maintain with financially sound and reputable insurance companies
that are not Affiliates of the Borrower or its Subsidiaries (other than any
captive insurance company) insurance on all their Properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons, and
the Borrower will furnish to any Lender upon request full information as to the
insurance carried. Such insurance may be subject to co-insurance, deductibility
or similar clauses which, in effect, result in self-insurance of certain losses;
provided that such self-insurance is in accord with the customary industry
practices for Persons in the same or similar businesses and adequate insurance
reserves are maintained in connection with such self-insurance to the extent
required by GAAP.

       6.8     Compliance with Laws. The Borrower will, and will cause each
Significant Subsidiary to, comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including all Environmental Laws, the failure to comply with which could
reasonably be expected to have a Material Adverse Effect.

       6.9     Maintenance of Properties; Books of Record. The Borrower will,
and will cause each Significant Subsidiary to, (i) do all things necessary to
maintain, preserve, protect and keep its Property in good repair, working order
and condition, and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times and (ii) keep proper books of record and
account, in which full and correct entries shall be made of all material
financial transactions and the assets and business of the Borrower and each
Significant Subsidiary in accordance with GAAP; provided that nothing in this
Section shall prevent the Borrower or any Significant Subsidiary from
discontinuing the operation or maintenance of any of its Property or equipment
if such discontinuance is, in the judgment of such Person, desirable in the
conduct of its business.

       6.10     Inspection. The Borrower will, and if a Default or Unmatured
Default exists, will cause each Subsidiary to, permit the Administrative Agent
and the Lenders, by their respective representatives and agents, to inspect any
of the Property, books and financial records of such Person, to examine and make
copies of the books of accounts and other financial records of such Person, and
to discuss the affairs, finances and accounts of such Person with, and to be
advised as to the same by, such Person's officers at such reasonable times and
intervals as the Administrative Agent or any Lender may designate. After the
occurrence and during the continuance of a Default, any such inspection shall be
at the Borrower's expense; at all other times, the Borrower shall not be liable
to pay the expenses of the Administrative Agent or any Lender in connection with
such inspections.

       6.11     Consolidations, Mergers and Sale of Assets. The Borrower will
not, nor will it permit any Significant Subsidiary (other than any Project
Finance Subsidiary) to, sell, lease, transfer, or otherwise dispose of all or
substantially all of its assets (whether by a single transaction or a number of
related transactions and whether at one time or over a period of time) or
consolidate with or merge into any Person or permit any Person to merge into it,
except

       (i)     A Wholly-Owned Subsidiary may be merged into the Borrower.

       (ii)    Any Significant Subsidiary may sell all or substantially all of
its assets to, or consolidate or merge into, another Significant Subsidiary;
provided that, immediately before and after such merger, consolidation or sale,
no Default or Unmatured Default shall exist.

       (iii)   Strategic Energy, L.L.C. may sell accounts receivable and
contracts that generate accounts receivable, and KCPL may sell accounts
receivable, in each case pursuant to one or more securitization transactions.

       (iv)    The Borrower may sell all or substantially all of its assets to,
or consolidate with or merge into, any other corporation, or permit another
corporation to merge into it; provided that (a) the surviving corporation, if
such surviving corporation is not the Borrower, or the transferee corporation in
the case of a sale of all or substantially all of the Borrower's assets (1)
shall be a corporation organized and existing under the laws of the United
States of America or a state thereof or the District of Columbia, (2) shall
expressly assume in a writing satisfactory to the Administrative Agent the due
and punctual payment of the Obligations and the due and punctual performance of
and compliance with all of the terms of this Agreement and the other Loan
Documents to be performed or complied with by the Borrower and (3) shall deliver
all documents required to be delivered pursuant to Sections 4.1(i), (ii), (iii),
(v) and (ix), (b) immediately before and after such merger, consolidation or
sale, there shall not exist any Default or Unmatured Default and (c) the
surviving corporation of such merger or consolidation, or the transferee
corporation of the assets of the Borrower, as applicable, has, both immediately
before and after such merger, consolidation or sale, a Moody's Rating of Baa3 or
better or an S&P Rating of BBB - or better.

Notwithstanding the foregoing, the Borrower and its Consolidated Subsidiaries
(excluding the Lease Trust and Project Finance Subsidiaries) will not convey,
transfer, lease or otherwise dispose of (whether in one transaction or a series
of transactions, but excluding (a) sales of inventory in the ordinary course of
business and sales of assets permitted by clause (iii) above and (b) sales of
the capital stock or assets of KLT Gas Inc. and Subsidiaries thereof) in the
aggregate within any 12-month period, more than 20% of the aggregate book value
of the assets of the Borrower and its Consolidated Subsidiaries (excluding the
Lease Trust and Project Finance Subsidiaries) as calculated as of the end of the
most recent fiscal quarter.

       6.12     Liens. The Borrower will not, nor will it permit any Significant
Subsidiary (other than any Project Finance Subsidiary) to, create, incur, or
suffer to exist any Lien in, of or on the Property of the Borrower or any of its
Significant Subsidiaries (other than any Project Finance Subsidiary), except:

       (i)     Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

       (ii)    Liens imposed by law, such as carriers', warehousemen's and
mechanics' liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books.

       (iii)   Liens arising out of pledges or deposits in the ordinary course
of business under worker's compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation, other than any Lien imposed under ERISA.

       (iv)    Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which are not
substantial in amount and do not in any material way affect the marketability of
the same or interfere with the use thereof in the business of the Borrower or
its Significant Subsidiaries.

       (v)     The Lien of the General Mortgage Indenture and Deed of Trust
Dated December 1, 1986 from KCPL to UMB, N.A.

       (vi)    Liens on Property of the Borrower or KCPL existing on the date
hereof and any renewal or extension thereof; provided that the Property covered
thereby is not increased and any renewal or extension of the obligations secured
or benefited thereby is permitted by this Agreement.

       (vii)   Judgment Liens which secure payment of legal obligations that
would not constitute a Default under Section 7.9.

       (viii)  Liens on Property acquired by the Borrower or a Significant
Subsidiary after the date hereof, existing on such Property at the time of
acquisition thereof (and not created in anticipation thereof); provided that in
any such case no such Lien shall extend to or cover any other Property of the
Borrower or such Significant Subsidiary, as the case may be.

       (ix)    Deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business by the Borrower or any Significant
Subsidiary; and Liens in favor of the provider of any surety or performance bond
or similar arrangement on the underlying contract (and other associated
documents and sums due or to become due under the underlying contract) with
respect to which such bond was issued or such arrangement was made.

       (x)     Purchase money security interests on any Property acquired or
held by such Person in the ordinary course of business, securing Indebtedness
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such Property; provided that (a) such Lien attaches to such Property
concurrently with or within 90 days after the acquisition thereof, (b) such Lien
attaches solely to the Property so acquired in such transaction and (c) the
principal amount of the Indebtedness secured thereby does not exceed the cost or
fair market value determined at the date of incurrence, whichever is lower, of
the Property being acquired on the date of acquisition.

       (xi)    Liens on or over gas, oil, coal, fissionable material, or other
fuel or fuel products as security for any obligations incurred by such Person
for the sole purpose of financing the acquisition or storage of such fuel or
fuel products or, with respect to nuclear fuel, the processing, reprocessing,
sorting, storage and disposal thereof.

       (xii)   Liens on (including Liens arising out of the sale of) accounts
receivable and/or contracts which will give rise to accounts receivable of KCPL
and Strategic Energy, L.L.C.; and other Liens on (including Liens arising out of
the sale of) accounts receivable and/or contracts which will give rise to
accounts receivable of the Borrower or any Subsidiary in an aggregate amount not
at any time exceeding $10,000,000.

       (xiii)  Liens on Property of KLT Gas Inc. and its Subsidiaries in favor
of operators and non-operators under joint operating agreements, pooling orders
or agreements, unitization agreements or similar contractual arrangements
arising in the ordinary course of the business of such Person relating to the
development or operation of oil and gas Properties to secure amounts owing,
which amounts are not yet due or are being contested in good faith by
appropriate proceedings if adequate reserves are maintained on the books of such
Person in accordance with GAAP.

       (xiv)   Liens on Property of KLT Gas Inc. and its Subsidiaries under
production sales agreements, division orders, operating agreements and other
agreements customary in the oil and gas business for processing, production and
selling hydrocarbons; provided that such Liens do not secure obligations to
deliver hydrocarbons at some future date without receiving full payment therefor
within 90 days of delivery.

       (xv)    Liens on Property or assets of a Significant Subsidiary securing
obligations owing to the Borrower or any Significant Subsidiary (other than a
Project Finance Subsidiary).

       (xvi)   Liens on the stock or other equity interests of any Project
Finance Subsidiary to secure obligations of such Project Finance Subsidiary
(provided that the agreement under which any such Lien is created shall
expressly state that it is non-recourse to the pledgor).

       (xvii)  Liens on Property of Strategic Energy, L.L.C. and its
Subsidiaries securing Indebtedness of Strategic Energy, L.L.C. under a credit
facility providing for revolving credit advances to Strategic Energy, L.L.C. in
an aggregate amount not exceeding $175,000,000.

       (xviii) Liens which would otherwise not be permitted by clauses (i)
through (xvii) securing additional Indebtedness of the Borrower or a Significant
Subsidiary (other than a Project Finance Subsidiary); provided that after giving
effect thereto the aggregate unpaid principal amount of Indebtedness (including
Capitalized Lease Obligations) of the Borrower and its Significant Subsidiaries
(other than any Project Finance Subsidiary) (including prepayment premiums and
penalties) secured by Liens permitted by this clause (xviii) shall not exceed
the greater of (a) $50,000,000 and (b) 10% of Consolidated Tangible Net Worth.

       6.13     Affiliates. Except to the extent required by applicable law with
respect to transactions among the Borrower and its Subsidiaries (excluding any
Project Finance Subsidiary), the Borrower will not, and will not permit any
Subsidiary (other than any Project Finance Subsidiary) to, enter into any
transaction (including the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate except in the ordinary course of
business and pursuant to the reasonable requirements of the Borrower's or such
Subsidiary's business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than the Borrower or such Subsidiary would
obtain in a comparable arms-length transaction.

       6.14     ERISA. The Borrower will not, nor will it permit any Significant
Subsidiary to, (i) voluntarily terminate any Plan, so as to result in any
material liability of the Borrower or any Significant Subsidiary to the PBGC or
(ii) enter into any Prohibited Transaction (as defined in Section 4975 of the
Code and in Section 406 of ERISA) involving any Plan which results in any
material liability of the Borrower or any Significant Subsidiary or (iii) cause
any occurrence of any Reportable Event which results in any material liability
of the Borrower or any Significant Subsidiary to the PBGC or (iv) allow or
suffer to exist any other event or condition known to the Borrower which results
in any material liability of the Borrower or any Significant Subsidiary to the
PBGC.

       6.15     Total Indebtedness to Total Capitalization. The Borrower shall
at all times cause the ratio of (i) Total Indebtedness to (ii) Total
Capitalization to be less than or equal to 0.65 to 1.0.

       6.16     Restrictions on Subsidiary Dividends. The Borrower will not, nor
will it permit any Significant Subsidiary (other than any Project Finance
Subsidiary) to, be a party to any agreement prohibiting or restricting the
ability of such Significant Subsidiary to declare or pay dividends to the
Borrower; provided that Strategic Energy, L.L.C. may be a party to a credit
agreement restricting its ability to pay dividends to the Borrower if a breach
of any financial covenant in such agreement exists or would result from such
payment so long as any such financial covenant is customary for
similarly-situated companies.

ARTICLE VII

DEFAULTS

       The occurrence of any one or more of the following events shall
constitute a Default:

       7.1     Any representation or warranty made or deemed made by or on
behalf of the Borrower to the Lenders or the Administrative Agent under or in
connection with this Agreement, any Loan, or any certificate or information
delivered in connection with this Agreement or any other Loan Document shall be
materially false on the date as of which made.

       7.2     Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligations within one Business Day after the same becomes due, or
nonpayment of interest upon any Loan or of any fee or other obligation under any
of the Loan Documents within three Business Days after the same becomes due.

       7.3     The breach by the Borrower of any of the terms or provisions of
Section 6.3, 6.10 (with respect to the Borrower and its Significant Subsidiaries
only), 6.11, 6.12, 6.13, 6.15 or 6.16.

       7.4     The breach by the Borrower (other than a breach which constitutes
a Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within 30 days after the
earlier of (a) the Borrower becoming aware of such breach and (b) receipt by the
Borrower of written notice from the Administrative Agent or any Lender; provided
that if such breach is capable of cure but (i) cannot be cured by payment of
money and (ii) cannot be cured by diligent efforts within such 30-day period,
but such diligent efforts shall be properly commenced within such 30-day period
and the Borrower is diligently pursuing, and shall continue to pursue
diligently, remedy of such failure, the cure period shall be extended for an
additional 90 days, but in no event beyond the Facility Termination Date.

       7.5     Failure of the Borrower or any of its Significant Subsidiaries to
pay when due any Indebtedness aggregating in excess of $25,000,000 ("Material
Indebtedness"); or the default by the Borrower or any of its Significant
Subsidiaries in the performance of any term, provision or condition contained in
any agreement under which any such Material Indebtedness was created or is
governed, or any other event shall occur or condition exist, the effect of which
default or event is to cause, or to permit the holder or holders of such
Material Indebtedness to cause, such Material Indebtedness to become due prior
to its stated maturity; or any Material Indebtedness of the Borrower or any of
its Significant Subsidiaries shall be declared to be due and payable or required
to be prepaid or repurchased (other than by a regularly scheduled payment) prior
to the stated maturity thereof; or the Borrower or any of its Significant
Subsidiaries shall not pay, or admit in writing its inability to pay, its debts
generally as they become due.

       7.6     The Borrower or any of its Significant Subsidiaries shall
(i) have an order for relief entered with respect to it under the Federal
bankruptcy laws as now or hereafter in effect, (ii) make an assignment for the
benefit of creditors, (iii) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any Substantial Portion of its Property, (iv) institute any
proceeding seeking an order for relief under the Federal bankruptcy laws as now
or hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate, partnership or limited liability
company action to authorize or effect any of the foregoing actions set forth in
this Section 7.6 or (vi) fail to contest in good faith any appointment or
proceeding described in Section 7.7.

       7.7     Without the application, approval or consent of the Borrower or
any of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) shall be instituted against the Borrower or any of its Subsidiaries and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of 30 consecutive days.

       7.8     Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any portion of
the Property of the Borrower and its Subsidiaries which, when taken together
with all other Property of the Borrower and its Subsidiaries so condemned,
seized, appropriated, or taken custody or control of, during the twelve-month
period ending with the month in which any such action occurs, constitutes a
Substantial Portion.

       7.9     The Borrower or any of its Significant Subsidiaries shall fail
within 30 days to pay, bond or otherwise discharge (i) any judgment or order for
the payment of money in excess of $25,000,000 (either singly or in the aggregate
with other such judgments) or (ii) any non-monetary final judgment that has, or
could reasonably be expected to have, a Material Adverse Effect, in either case
which is not stayed on appeal or otherwise being appropriately contested in good
faith.

       7.10     A Change of Control shall occur.

       7.11     A Reportable Event shall have occurred with respect to a Plan
which could reasonably be expected to have a Material Adverse Effect and, 30
days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender, such Reportable Event shall still exist.

       7.12     Any authorization or approval or other action by any
governmental authority or regulatory body required for the execution, delivery
or performance of this Agreement or any other Loan Document by the Borrower
shall fail to have been obtained or be terminated, revoked or rescinded or shall
otherwise no longer be in full force and effect, and such occurrence shall
adversely affect the enforceability of the Loan Documents against the Borrower
and to the extent that such occurrence can be cured, shall continue for five
days.

       7.13     The Borrower shall fail to own, directly or indirectly, all of
the outstanding stock of KCPL which, in the absence of any contingency, has the
right to vote in an election of directors of KCPL.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

       8.1     Acceleration; Letter of Credit Account.

       (a)     If any Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans hereunder
and the obligation and power of the Issuers to issue Letters of Credit shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent,
any Lender or any Issuer and the Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Administrative Agent an amount in immediately available funds, which funds
shall be held in the LC Collateral Account, equal to the excess of (i) the
amount of Letter of Credit Obligations at such time over (ii) the amount on
deposit in the LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the "Collateral Shortfall Amount"). If any other
Default occurs, the Administrative Agent may with the consent, or shall at the
request, of the Required Lenders, (x) terminate or suspend the obligations of
the Lenders to make Loans hereunder and the obligation and power of the Issuers
to issue Letters of Credit, or declare the Obligations to be due and payable, or
both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives, and (y) upon notice to the Borrower and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent in immediately available funds the Collateral Shortfall
Amount, which funds shall be deposited in the LC Collateral Account.

       If (a) within 30 days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Default (other than any Default as described in
Section 7.6 or 7.7 with respect to the Borrower) and (b) before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.

       8.2     Amendments. Subject to the provisions of this Article VIII, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder or
waiving any Default hereunder; provided that no such supplemental agreement
shall, without the consent of all of the Lenders:

       (i)     Extend the final maturity of any Loan or the expiry date of any
Letter of Credit to a date after the Facility Termination Date or forgive all or
any portion of the principal amount thereof, or reduce the rate or extend the
time of payment of interest or fees thereon.

       (ii)    Reduce the percentage specified in the definition of Required
Lenders.

       (iii)   Extend the Facility Termination Date, or reduce the amount or
extend the payment date for, the mandatory payments required under Section 2.2,
or increase the amount of the Commitment of any Lender hereunder, or permit the
Borrower to assign its rights under this Agreement.

       (iv)    Amend this Section 8.2.

       (v)    Release any funds from the LC Collateral Account, except to the
extent such release is expressly permitted hereunder.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision of this Agreement relating to any
Issuer shall be effective without the written consent of such Issuer. The
Administrative Agent may waive payment of the fee required under Section 12.3.2
without obtaining the consent of any other party to this Agreement.

       8.3     Preservation of Rights. No delay or omission of the Lenders, the
Issuers or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Credit Extension notwithstanding
the existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the Lenders and the Issuers until the Obligations
have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

       9.1     Survival of Representations. All representations and warranties
of the Borrower contained in this Agreement shall survive the making of the
Credit Extensions herein contemplated.

       9.2     Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

       9.3     Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

       9.4     Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Borrower, the Administrative Agent, the Lenders and
the Issuers and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the Lenders and the Issuers relating to the
subject matter thereof other than the fee letter described in Section 10.13.

       9.5     Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns; provided that the parties
hereto expressly agree that each Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

       9.6     Expenses; Indemnification.

       (i)     The Borrower shall reimburse the Agents and the Arrangers for any
reasonable costs and expenses (including fees and charges of outside counsel for
the Agents) paid or incurred by the Agents or the Arrangers in connection with
the preparation, negotiation, execution, delivery, syndication, distribution
(including via the internet), review, amendment, modification, and
administration of the Loan Documents. The Borrower also agrees to reimburse each
Agent, each Arranger, each Lender and each Issuer for any reasonable costs,
internal charges and expenses (including fees and charges of attorneys for such
Agent, such Arranger, such Lender and such Issuer, which attorneys may be
employees of such Agent, such Arranger, such Lender or such Issuer) paid or
incurred by either Agent, either Arranger, any Lender or any Issuer in
connection with the collection and enforcement, attempted enforcement, and
preservation of rights and remedies under, any of the Loan Documents (including
all such costs and expenses incurred during any "workout" or restructuring in
respect of the Obligations and during any legal proceeding).

       (ii)    The Borrower hereby further agrees to indemnify each Agent, each
Arranger, each Lender, each Issuer, their respective affiliates and the
directors, officers and employees of the foregoing against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including all expenses
of litigation or preparation therefor whether or not either Agent, either
Arranger, any Lender or any Issuer or any affiliate is a party thereto) which
any of them may pay or incur arising out of or relating to this Agreement, the
other Loan Documents, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Credit
Extension hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. In the case of any investigation, litigation or proceeding to
which the indemnity in this Section applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by a
third party, by the Borrower or by any affiliate of the Borrower. The
obligations of the Borrower under this Section 9.6 shall survive the payment of
the Obligations and termination of this Agreement.

       9.7     Numbers of Documents. All statements, notices, closing documents,
and requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

       9.8     Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.

       9.9     Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

       9.10     Nonliability of Lenders. The relationship between the Borrower
on the one hand and the Lenders, the Issuers and the Agents on the other hand
shall be solely that of borrower and lender. None of either Agent, either
Arranger, any Lender or any Issuer shall have any fiduciary responsibilities to
the Borrower. None of either Agent, either Arranger, any Lender or any Issuer
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower's business or
operations. The Borrower agrees that none of either Agent, either Arranger, any
Lender or any Issuer shall have liability to the Borrower (whether sounding in
tort, contract or otherwise) for losses suffered by the Borrower in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. None of either Agent, either Arranger, any Lender or any
Issuer shall have any liability with respect to, and the Borrower hereby waives,
releases and agrees not to sue for, any special, indirect or consequential
damages suffered by the Borrower in connection with, arising out of, or in any
way related to the Loan Documents or the transactions contemplated thereby.

       9.11     Limited Disclosure.

       (a)     Neither the Administrative Agent nor any Lender may disclose to
any Person any Specified Information (as defined below) except (i) to its, and
its Affiliates', officers, employees, agents, accountants, legal counsel,
advisors and other representatives who have a need to know such Specified
Information or (ii) with the Borrower's prior consent. "Specified Information"
means information that the Borrower furnishes to the Administrative Agent or any
Lender that is designated in writing as confidential, but does not include any
such information that is or becomes generally available to the public or that is
or becomes available to the Administrative Agent or such Lender from a source
other than the Borrower.

       (b)     The provisions of clause (a) above shall not apply to Specified
Information (i) that is a matter of general public knowledge or has heretofore
been or is hereafter published in any source generally available to the public,
(ii) that is required to be disclosed by law, regulation or judicial order,
(iii) that is requested by any regulatory body with jurisdiction over the
Administrative Agent or any Lender, or (iv) that is disclosed (A) to legal
counsel, accountants and other professional advisors to such Lender, (B) in
connection with the exercise of any right or remedy hereunder or under any Note
or any suit or other litigation or proceeding relating to this Agreement or any
Note, (C) to a rating agency if required by such agency in connection with a
rating relating to Credit Extensions hereunder or (D) to assignees or
participants or potential assignees or participants who agree to be bound by the
provisions of this Section 9.11.

       9.12     USA PATRIOT ACT NOTIFICATION. The following notification is
provided to the Borrower pursuant to Section 326 of the USA Patriot Act of 2001,
31 U.S.C. Section 5318: IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW
ACCOUNT. To help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies each person or entity that
opens an account, including any deposit account, treasury management account,
loan, other extension of credit or other financial services product. What this
means for the Borrower: When the Borrower opens an account, the Lenders will ask
for the Borrower's name, tax identification number, business address and other
information that will allow the Administrative Agent and the Lenders to identify
the Borrower. The Administrative Agent and the Lenders may also ask to see the
Borrower's legal organizational documents or other identifying documents.

       9.13     Nonreliance. Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U of the
FRB) for the repayment of the Loans provided for herein.

ARTICLE X

THE ADMINISTRATIVE AGENT

       10.1     Appointment; Nature of Relationship. (a) JPMorgan is hereby
appointed by each of the Lenders as its contractual representative (herein
referred to as the "Administrative Agent") hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents. The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article X. Notwithstanding the use of the
defined term "Administrative Agent," it is expressly understood and agreed that
the Administrative Agent shall not have any fiduciary responsibilities to any
Lender by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders' contractual
representative, the Administrative Agent does not hereby assume any fiduciary
duties to any of the Lenders and is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.

       (b)     Each Issuer shall act on behalf of the Lenders with respect to
any Letter of Credit issued by it and the documents associated therewith. Each
Issuer shall have all of the benefits and immunities provided to the
Administrative Agent in this Article X with respect to any acts taken or
omissions suffered by such Issuer in connection with Letters of Credit issued by
it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
"Administrative Agent", as used in this Article X, included such Issuer with
respect to such acts or omissions and as additionally provided in this Agreement
with respect to such Issuer.

       10.2     Powers. The Administrative Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

       10.3     General Immunity. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrower or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.

       10.4     No Responsibility for Loans, Recitals, etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document, including
any agreement by an obligor to furnish information directly to each Lender;
(iii) the satisfaction of any condition specified in Article IV, except receipt
of items required to be delivered solely to the Administrative Agent; (iv) the
existence or possible existence of any Default or Unmatured Default; (v) the
validity, enforceability, effectiveness, sufficiency or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith;
(vi) the value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (vii)  the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower's or any such
guarantor's respective Subsidiaries. The Administrative Agent shall have no duty
to disclose to the Lenders information that is not required to be furnished by
the Borrower to the Administrative Agent at such time, but is voluntarily
furnished by the Borrower to the Administrative Agent (either in its capacity as
Administrative Agent or in its individual capacity).

       10.5     Action on Instructions of Lenders. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders or all Lenders, as appropriate, and
such instructions and any action taken or failure to act pursuant thereto shall
be binding on all of the Lenders. The Lenders hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement or any
other Loan Document unless it shall be requested in writing to do so by the
Required Lenders. The Administrative Agent shall be fully justified in failing
or refusing to take any action hereunder and under any other Loan Document
unless it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.

       10.6     Employment of Agents and Counsel. The Administrative Agent may
execute any of its duties as Administrative Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys-in-fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent's duties hereunder and under any other Loan Document.

       10.7     Reliance on Documents; Counsel. The Administrative Agent shall
be entitled to rely upon any Note, notice, consent, certificate, affidavit,
letter, telegram, statement, paper or document believed by it to be genuine and
correct and to have been signed or sent by the proper person or persons, and, in
respect to legal matters, upon the opinion of counsel selected by the
Administrative Agent, which counsel may be employees of the Administrative
Agent.

       10.8     Administrative Agent's Reimbursement and Indemnification. The
Lenders agree to reimburse and indemnify the Administrative Agent, ratably in
proportion to their respective Pro Rata Shares, (i) for any amounts not
reimbursed by the Borrower for which the Administrative Agent is entitled to
reimbursement by the Borrower under the Loan Documents, (ii) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including for
any such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents; provided that no Lender shall
be liable for any of the foregoing to the extent any of the foregoing is found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent. The obligations of the Lenders under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.

       10.9     Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Unmatured
Default hereunder (other than any Default resulting from the failure of the
Borrower to make any payment of principal, interest or fees payable to the
Administrative Agent pursuant to the terms of this Agreement) unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a "notice of default". In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.

       10.10     Rights as a Lender. In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term "Lender" or "Lenders" shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.

       10.11     Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, either
Arranger, any Issuer or any other Lender and based on the financial statements
prepared by the Borrower and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, either
Arranger, any Issuer any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.

       10.12     Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, 45 days after the retiring Administrative Agent gives notice of its
intention to resign. The Administrative Agent may be removed at any time with or
without cause by written notice received by the Administrative Agent from the
Required Lenders, such removal to be effective on the date specified by the
Required Lenders; provided that the Administrative Agent may not be removed
unless the Administrative Agent (in its individual capacity) and any affiliate
thereof acting as Issuer is relieved of all of its duties as Issuer pursuant to
documentation reasonably satisfactory to such Person on or prior to the date of
such removal. Upon any such resignation or removal, the Required Lenders shall
have the right to appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders within 30 days after the resigning
Administrative Agent's giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder. If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed within the applicable time period, the Lenders may perform all the
duties of the Administrative Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment. Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent. Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents. In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this Section
10.12, then the term "Prime Rate" as used in this Agreement shall mean the prime
rate, base rate or other analogous rate of the new Administrative Agent.

       10.13     Administrative Agent's and Arrangers' Fees. The Borrower agrees
to pay to the Administrative Agent and the Arrangers, for their own account, the
fees agreed to by the Borrower, the Administrative Agent and the Arrangers
pursuant to the letter agreement dated November 12, 2004 or as otherwise agreed
from time to time.

       10.14     Delegation to Affiliates. The Borrower and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates. Any such Affiliate (and such Affiliate's
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles IX and X.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

       11.1     Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part hereof, shall then be due.

       11.2     Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5 and payments made to any
Issuer in respect of Reimbursement Obligations so long as the Lenders have not
funded their participations therein) in a greater proportion than that received
by any other Lender, such Lender agrees, promptly upon demand, to purchase a
portion of the Aggregate Outstanding Credit Exposure held by the other Lenders
so that after such purchase each Lender will hold its Pro Rata Share of the
Aggregate Outstanding Credit Exposure. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in accordance with their respective Pro Rata Shares. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

       12.1     Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns, except that (i) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents and (ii) any assignment by any Lender must be made in compliance
with Section 12.3. Notwithstanding clause (ii) of this Section, any Lender may
at any time, without the consent of the Borrower or the Administrative Agent,
assign all or any portion of its rights under this Agreement and any Note to a
Federal Reserve Bank; provided that no such assignment to a Federal Reserve Bank
shall release the transferor Lender from its obligations hereunder. The
Administrative Agent may treat the Person which made any Loan or which holds any
Note as the owner thereof for all purposes hereof unless and until such Person
complies with Section 12.3 in the case of an assignment thereof or, in the case
of any other transfer, a written notice of the transfer is filed with the
Administrative Agent. Any assignee or transferee of the rights to any Loan or
any Note agrees by acceptance of such transfer or assignment to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder, transferee or assignee of the rights to such Loan.

       12.2     Participations.

       12.2.1     Permitted Participants; Effect. Any Lender may, in the
ordinary course of its business and in accordance with applicable law, at any
time sell to one or more banks or other Persons ("Participants") participating
interests in any Outstanding Credit Exposure owing to such Lender, any Note held
by such Lender, any Commitment of such Lender or any other interest, right
and/or obligation of such Lender under the Loan Documents. In the event of any
such sale by a Lender of participating interests to a Participant, such Lender's
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Outstanding Credit
Exposure and the holder of any Note issued to it in evidence thereof for all
purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under the Loan Documents.

       12.2.2     Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Credit Extension or Commitment in
which such Participant has an interest which forgives principal, Reimbursement
Obligations, interest or fees, reduces the interest rate or fees payable with
respect to any such Credit Extension or Commitment, extends the Facility
Termination Date, postpones any date fixed for any regularly-scheduled payment
of principal of, or interest or fees on, any such Credit Extension or Commitment
or releases any funds from the LC Collateral Account, except to the extent such
release is expressly permitted hereunder.

       12.2.3     Benefit of Setoff. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents; provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.

       12.3     Assignments.

       12.3.1     Permitted Assignments. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time assign to one
or more banks or other entities ("Purchasers") all or any part of its rights and
obligations under the Loan Documents. The consent of the Borrower, each Issuer
and the Administrative Agent shall be required prior to an assignment becoming
effective with respect to a Purchaser which is not a Lender, an Affiliate
thereof or an Approved Fund; provided that if a Default or an Unmatured Default
has occurred and is continuing, the consent of the Borrower shall not be
required. Such consent shall not be unreasonably withheld or delayed. Each such
assignment shall (unless each of the Borrower and the Administrative Agent
otherwise consents or such assignment is to a Lender or an Affiliate of a
Lender) be in an amount not less than the lesser of (i) $5,000,000 or (ii) the
remaining amount of the assigning Lender's Commitment (calculated as at the date
of such assignment) or outstanding Loans (if such Lender's Commitment has been
terminated).

       12.3.2     Effect of Assignment; Effective Date. Upon (i) delivery to the
Administrative Agent of an executed Assignment Agreement and (ii) payment of a
$4,000 fee to the Administrative Agent for processing such assignment, such
assignment shall become effective on the effective date specified in such
Assignment Agreement and the transferor Lender shall, to the extent provided in
such Assignment Agreement, be released from its obligations under this Agreement
(and in the case of an Assignment Agreement covering all of the transferor
Lender's rights and obligations under this Agreement, such transferor Lender
shall cease to be a party hereto). The applicable Assignment Agreement shall
contain a representation by the Purchaser to the effect that none of the
consideration used to make the purchase of the Commitment and the Outstanding
Credit Exposure under such Assignment Agreement are "plan assets" as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be "plan assets" under ERISA. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrower, the Lenders or the Administrative
Agent shall be required to release the transferor Lender with respect to the
percentage of the Aggregate Commitment and the Aggregate Outstanding Credit
Exposure assigned to such Purchaser. Upon the consummation of any assignment to
a Purchaser pursuant to this Section 12.3.2, the transferor Lender, the
Administrative Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.

       12.3.3     Resignation as Issuer. Notwithstanding anything to the
contrary contained herein, if at any time any Lender assigns all of its
Commitment and Loans pursuant to this Section 12.3, such Lender may, upon 30
days' notice to the Borrower and the Lenders, resign as an Issuer. If any Lender
so assigns all of its Commitment and Loans, it shall (i) retain all the rights
and obligations of an Issuer hereunder with respect to all Letters of Credit
issued by it that are outstanding as of the effective date of such assignment
(including the right to require the Lenders to fund risk participations in
respect of such Letters of Credit) and (ii) have no right or obligation to issue
Letters of Credit on or after the effective date of such assignment.

       12.4     Dissemination of Information. The Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a "Transferee") and
any prospective Transferee any and all information in such Lender's possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by Section
9.11.

       12.5     Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.5(iv).

ARTICLE XIII



NOTICES



       13.1     Notices. Except as otherwise permitted by Section 2.14 with
respect to borrowing notices, all notices, requests and other communications to
any party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party:
(i) in the case of the Borrower or the Administrative Agent, at its address or
facsimile number set forth on the signature pages hereof, (ii) in the case of
any Lender, at its address or facsimile number set forth below its signature
hereto or (iii) in the case of any party, at such other address or facsimile
number as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Borrower in accordance with the provisions of this
Section 13.1. Each such notice, request or other communication shall be
effective (a) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received, (b) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid, or (c) if
given by any other means, when delivered (or, in the case of electronic
transmission, received) at the address specified in this Section; provided that
notices to the Administrative Agent under Article II shall not be effective
until received.

       13.2     Change of Address. The Borrower, the Administrative Agent and
any Lender may each change the address for service of notice upon it by a notice
in writing to the other parties hereto.

ARTICLE XIV



COUNTERPARTS



       This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart. This
Agreement shall be effective when it has been executed by the Borrower, the
Administrative Agent and the Lenders and each party has notified the
Administrative Agent by facsimile transmission or telephone that it has taken
such action.

ARTICLE XV



OTHER AGENTS



       No Lender identified on the cover page, the signature pages or otherwise
in this Agreement, or in any document related hereto, as being the "Syndication
Agent" or a "Co-Documentation Agent" shall have any right, power, obligation,
liability, responsibility or duty under this Agreement in such capacity other
than those applicable to all Lenders. Each Lender acknowledges that it has not
relied, and will not rely, on the Syndication Agent or any Co-Documentation
Agent in deciding to enter into this Agreement or in taking or refraining from
taking any action hereunder or pursuant hereto.

ARTICLE XVI



CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL



       16.1     CHOICE OF LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK,
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

       16.2     CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUER TO BRING
PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT OR ANY
LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK CITY,
NEW YORK.

       16.3     WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT,
EACH LENDER AND EACH ISSUER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

ARTICLE XVII

Termination of Existing Credit FacilitIES

       Lenders which are parties to each Existing Credit Facility (and which
constitute "Required Lenders" under and as defined in such Existing Credit
Facility) hereby waive any advance notice requirement for terminating the
commitments under such Existing Credit Facility, and the Borrower and the
applicable Lenders agree that the Existing Credit Facilities and the commitments
thereunder shall be terminated on the date hereof (except for any provisions
thereof which by their terms survive termination thereof).

       IN WITNESS WHEREOF, the Borrower, the Lenders, the Issuers and the
Administrative Agent have executed this Agreement as of the date first above
written.

GREAT PLAINS ENERGY INCORPORATED


By:  /s/Andrea F. Bielsker
Title:  Senior VP-Finance, CFO and Treasurer

Address:
1201 Walnut
Kansas City, Missouri 64106-2124
Attention: Andrea F. Bielsker, Senior Vice President -
     Finance, Chief Financial Officer and Treasurer
Telephone: 816-556-2595
Fax: 816-556-2992
Email: Andrea.Bielsker@kcpl.com

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, as an Issuer and as a Lender


By:  /s/Jane Bek Keil
Title:  Director

Address:
1 Bank One Plaza
Chicago, Illinois 60670
Attention: Jane Bek Keil
Telephone: 312-325-3026
Fax: 312-325-3020
Email: Jane_Bek@bankone.com

Operations Contact:

Debbie Turner
Telephone: 312-385-7081
Fax: 312-385-7097
E-mail: deborah_turner@bankone.com

 

 

BANK OF AMERICA, N.A., as Syndication Agent, as an
Issuer and as a Lender


By:  /s/Michelle A. Schoenfeld
Title:  Senior Vice President



THE BANK OF TOKYO-MITSUBISHI, LTD., as Co-
Documentation Agent and as a Lender


By:  /s/Shinichiro Munechika
Title:  Deputy General Manager



WACHOVIA BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agent and as a Lender


By:  /s/Rocher Watkins
Title:  Managing Director



BNP PARIBAS, as Co-Documentation Agent and as a
Lender


By:  /s/Mark A. Renaud
Title:  Managing Director


By:  /s/Timothy F. Vincent
Title:  Director



THE BANK OF NEW YORK


By:  /s/Daniel Csillas
Title:  Vice President



KEYBANK NATIONAL ASSOCIATION


By:  /s/Keven D. Smith
Title:  Vice President



THE BANK OF NOVA SCOTIA


By:  /s/Thane A. Ranew
Title:  Managing Director



U.S. BANK NATIONAL ASSOCIATION


By:  /s/Martin Nay
Title:  Martin Nay, Vice President



MERRILL LYNCH BANK USA


By:  /s/Louis Alder
Title:  LOUIS ALDER, DIRECTOR



MORGAN STANLEY BANK


By:  /s/Daniel Twenge
Title:  Daniel Twenge
        Vice President
        Morgan Stanley Bank



MIZUHO CORPORATE BANK, LTD.


By:  /s/Mark Granich
Title:  Senior Vice President



UMB BANK, N.A.


By:  /s/Robert P. Elbert
Title:  Robert P. Elbert, Sr. Vice President



PNC BANK, NATIONAL ASSOCIATION


By:  /s/Norm Harkleroad
Title:  Vice President



BANK MIDWEST, N.A.


By:  /s/Paul Holewinski
Title:  EVP



UFJ BANK LIMITED


By:  /s/John Feeney
Title:  Vice President



SCHEDULE I
COMMITMENTS

Lender

Commitment

JPMorgan Chase Bank, N.A.

$52,250,000

Bank of America, N.A.

$52,250,000

The Bank of Tokyo-Mitsubishi, Ltd.

$51,562,500

Wachovia Bank, National Association

$51,562,500

BNP Paribas

$51,562,500

The Bank of New York

$36,437,500

KeyBank National Association

$36,437,500

The Bank of Nova Scotia

$36,437,500

U.S. Bank National Association

$32,312,500

Merrill Lynch Bank USA

$26,125,000

Morgan Stanley Bank

$26,125,000

Mizuho Corporate Bank, Ltd.

$26,125,000

UMB Bank, N.A.

$26,125,000

PNC Bank, National Association

$17,187,500

Bank Midwest, N.A.

$13,750,000

UFJ Bank Limited

$13,750,000

TOTAL

$550,000,000


PRICING SCHEDULE

 

A/A2


A-/A3

BBB+/Baa1

BBB/Baa2

BBB-/Baa3

<BBB-/Baa3

Pricing


Level I Status

Level II Status

Level III Status

Level IV Status

Level V Status


Level VI Status


Applicable Margin for Eurodollar Rate Loans/Letter of Credit Fee Rate

0.315%

0.400%

0.500%

0.600%

0.675%

1.000%

Facility Fee Rate

0.085%

0.100%

0.125%

0.150%

0.200%

0.250%

Utilization Fee Rate

0.125%

0.125%

0.125%

0.125%

0.125%

0.250%

       "Level I Status" exists at any date if, on such date, the Borrower's
Moody's Rating is A2 or better or the Borrower's S&P Rating is A or better.

       "Level II Status" exists at any date if, on such date, (i) the Borrower
has not qualified for Level I Status and (ii) the Borrower's Moody's Rating is
A3 or better or the Borrower's S&P Rating is A- or better.

       "Level III Status" exists at any date if, on such date, (i) the Borrower
has not qualified for Level I Status or Level II Status and (ii) the Borrower's
Moody's Rating is Baa1 or better or the Borrower's S&P Rating is BBB+ or better.

       "Level IV Status" exists at any date if, on such date, (i) the Borrower
has not qualified for Level I Status, Level II Status or Level III Status and
(ii) the Borrower's Moody's Rating is Baa2 or better or the Borrower's S&P
Rating is BBB or better.

       "Level V Status" exists at any date if, on such date, (i) the Borrower
has not qualified for Level I Status, Level II Status, Level III Status or Level
IV Status and (ii) the Borrower's Moody's Rating is Baa3 or better or the
Borrower's S&P Rating is BBB- or better.

       "Level VI Status" exists at any date if, on such date, the Borrower has
not qualified for Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

       "Moody's Rating" means, at any time, the rating issued by Moody's and
then in effect with respect to the Borrower's senior unsecured long-term debt
securities without third-party credit enhancement (or, if there is no such debt
outstanding, the Moody's rating then in effect for the Borrower's senior
unsecured bank loans without third-party credit enhancement).

       "S&P Rating" means, at any time, the rating issued by S&P and then in
effect with respect to the Borrower's senior unsecured long-term debt securities
without third-party credit enhancement (or, if there is no such debt
outstanding, the indicative rating issued by S&P for debt of such type).

       "Status" means Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status or Level VI Status.

       The Applicable Margin, the Letter of Credit Fee Rate, the Facility Fee
Rate and the Utilization Fee Rate shall be determined in accordance with the
foregoing table based on the Borrower's Status as determined from its
then-current Moody's and S&P Ratings. The credit rating in effect on any date
for purposes of this Schedule is that in effect at the close of business on such
date. If at any time the Borrower ceases to have a Moody's Rating or an S&P
Rating, Level VI Status shall exist.

       Notwithstanding the foregoing, (a) if the Borrower is split-rated and the
ratings differential is one level, the higher rating will apply; and (b) if the
Borrower is split-rated and the ratings differential is two levels or more, the
intermediate rating at the midpoint will apply. If there is no midpoint, the
higher of the two intermediate ratings will apply.